Exhibit 10.1

 



TERM LOAN AGREEMENT

Dated as of September 29, 2015

among

RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP,
as the Borrower,

RETAIL OPPORTUNITY INVESTMENTS CORP.,
as the Parent Guarantor,

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent,

U.S. BANK NATIONAL ASSOCIATION,
as the Syndication Agent,

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

KEYBANC CAPITAL MARKETS INC. and

U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Book Managers

 

 



TABLE OF CONTENTS       Page         ARTICLE I   DEFINITIONS AND ACCOUNTING
TERMS 1 1.01   Defined Terms 1 1.02   Other Interpretive Provisions 26 1.03  
Accounting Terms 27 1.04   Rounding 27 1.05   Times of Day 27         ARTICLE II
  THE COMMITMENTS AND LOANS 28 2.01   Loans 28 2.02   Borrowings, Conversions
and Continuations of Loans 28 2.03   Intentionally Omitted 29 2.04   Prepayments
29 2.05   Intentionally Omitted 30 2.06   Repayment of Loans 30 2.07   Interest
30 2.08   Fees 31 2.09   Computation of Interest and Fees 31 2.10   Evidence of
Debt 31 2.11   Payments Generally; Administrative Agent’s Clawback 31 2.12  
Sharing of Payments by Lenders 33 2.13   Extension of Maturity Date 34 2.14  
Increase in Commitments 35 2.15   Intentionally Omitted 36 2.16   Defaulting
Lenders 36         ARTICLE III   TAXES, YIELD PROTECTION AND ILLEGALITY 38 3.01
  Taxes 38 3.02   Illegality 42 3.03   Inability to Determine Rates 43 3.04  
Increased Costs; Reserves on Eurodollar Rate Loans 43 3.05   Compensation for
Losses 44 3.06   Mitigation Obligations; Replacement of Lenders 45 3.07  
Survival 46         ARTICLE IV   CONDITIONS PRECEDENT TO EFFECTIVENESS AND LOANS
46 4.01   Conditions of Effectiveness 46 4.02   Conditions to all Loans 48      
  ARTICLE V   REPRESENTATIONS AND WARRANTIES 48 5.01   Existence, Qualification
and Power; REIT Status 48 5.02   Authorization; No Contravention 49 5.03  
Governmental Authorization; Other Consents 49 5.04   Binding Effect 49

 

-i-

 



        TABLE OF CONTENTS (continued)       Page         5.05   Financial
Statements; No Material Adverse Effect 49 5.06   Litigation 50 5.07   No Default
50 5.08   Ownership of Property; Liens 50 5.09   Environmental Compliance 51
5.10   Insurance 51 5.11   Taxes 51 5.12   ERISA Compliance 51 5.13  
Subsidiaries; Equity Interests 53 5.14   Margin Regulations; Investment Company
Act 53 5.15   Disclosure 53 5.16   Compliance with Laws 54 5.17   Intellectual
Property; Licenses, Etc 54 5.18   Solvency 54 5.19   Labor Matters 54        
ARTICLE VI   AFFIRMATIVE COVENANTS 55 6.01   Financial Statements 55 6.02  
Certificates; Other Information 56 6.03   Notices 57 6.04   Payment of
Obligations 58 6.05   Preservation of Existence, Etc 58 6.06   Maintenance of
Property 59 6.07   Maintenance of Insurance 59 6.08   Compliance with Laws 59
6.09   Books and Records 59 6.10   Inspection Rights 59 6.11   Use of Proceeds
60 6.12   Additional Guarantors 60 6.13   REIT Status 60 6.14   Compliance With
Material Contracts 60 6.15   Designation as Senior Debt 61 6.16   Preparation of
Environmental Reports 61 6.17   Public Company Status 61         ARTICLE VII  
NEGATIVE COVENANTS 61 7.01   Liens 61 7.02   Investments 63 7.03   Indebtedness
64 7.04   Fundamental Changes 64 7.05   Dispositions 65 7.06   Change in Nature
of Business 66 7.07   Transactions with Affiliates 66        

 

-ii-

 



TABLE OF CONTENTS (continued)       Page         7.08   Burdensome Agreements 66
7.09   Use of Proceeds 67 7.10   Financial Covenants 67 7.11   Organization
Documents; Fiscal Year; Legal Name, State of Formation and Form of Entity 68
7.12   Prepayments of Indebtedness 68 7.13   Stock Repurchases 68        
ARTICLE VIII   EVENTS OF DEFAULT AND REMEDIES 69 8.01   Events of Default 69
8.02   Remedies Upon Event of Default 71 8.03   Application of Funds 71        
ARTICLE IX   ADMINISTRATIVE AGENT 72 9.01   Appointment and Authority 72 9.02  
Rights as a Lender 72 9.03   Exculpatory Provisions 73 9.04   Reliance by
Administrative Agent 74 9.05   Delegation of Duties 74 9.06   Resignation of
Administrative Agent 74 9.07   Non-Reliance on Administrative Agent and Other
Lenders 75 9.08   No Other Duties, Etc 75 9.09   Administrative Agent May File
Proofs of Claim 75 9.10   Guaranty Matters 76         ARTICLE X   MISCELLANEOUS
76 10.01   Amendments, Etc 76 10.02   Notices; Effectiveness; Electronic
Communication 78 10.03   No Waiver; Cumulative Remedies; Enforcement 80 10.04  
Expenses; Indemnity; Damage Waiver 81 10.05   Payments Set Aside 83 10.06  
Successors and Assigns 83 10.07   Treatment of Certain Information;
Confidentiality 87 10.08   Right of Setoff 88 10.09   Interest Rate Limitation
88 10.10   Counterparts; Integration; Effectiveness 89 10.11   Survival of
Representations and Warranties 89 10.12   Severability 89 10.13   Replacement of
Lenders 89 10.14   Governing Law; Jurisdiction; Etc 90 10.15   Waiver of Jury
Trial 91 10.16   No Advisory or Fiduciary Responsibility 92 10.17   Electronic
Execution of Assignments and Certain Other Documents 92        

 

-iii-

 



TABLE OF CONTENTS (continued)       Page         10.18   USA PATRIOT Act 93    
    ARTICLE XI   GUARANTY 93 11.01   The Guaranty 93 11.02   Obligations
Unconditional 93 11.03   Reinstatement 94 11.04   Certain Additional Waivers 95
11.05   Remedies 95 11.06   Rights of Contribution 95 11.07   Guarantee of
Payment; Continuing Guarantee 95





-iv-

 

SCHEDULES     1.01 Certain UAP Properties 2.01 Commitments and Applicable
Percentages 5.06 Litigation 5.08 Real Property Assets 5.13 Subsidiaries; Other
Equity Investments 7.01 Liens 7.02 Investments 7.03 Indebtedness 10.02
Administrative Agent’s Office; Certain Addresses for Notices     EXHIBITS   Form
of     1.01 Assignment and Assumption 2.02 Loan Notice 2.10 Note 6.02 Compliance
Certificate 6.12 Joinder Agreement





 

 

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (“Agreement”) is dated as of September 29, 2015, among
RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership
(the “Borrower”), RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland corporation
(or any successor entity permitted under Section 7.04, the “Parent Guarantor”),
certain subsidiaries of the Parent Guarantor as subsidiary guarantors (the
“Subsidiary Guarantors”; and together with the Parent Guarantor, the
“Guarantors”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent.

The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01          Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Adjusted Net Operating Income” means, for any Real Property Asset for the most
recently ended fiscal quarter, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property Asset during such period
minus (b) the sum of (i) all expenses and other proper charges incurred in
connection with the operation of such Real Property Asset during such period
(including real estate taxes, but excluding any actual management fees, debt
service charges, income taxes and depreciation, amortization and other non-cash
expenses) plus (ii) a management fee equal to the greater of (A) three percent
(3%) of the aggregate gross revenues from the operations of such Real Property
Asset during such period and (B) actual management fees paid to third parties in
connection with such Real Property Asset during such period plus (iii) a
replacement reserve of $0.0375 per square foot with respect to such Real
Property Asset; provided that it is understood and agreed that for any Real
Property Asset (x) acquired during the most recently ended fiscal quarter, the
revenues included in clause (a) above and the expenses included in clause (b)
above shall be an amount equal to the revenues and expenses attributable to such
Real Property Asset during the days such Real Property Asset has been owned by
the Parent Guarantor or a Subsidiary multiplied by a ratio equal to (I) 90
divided by (II) the number of days such Real Property Asset has been owned and
(y) disposed of during the most recently ended fiscal quarter, the revenues
included in clause (a) above and the expenses included in clause (b) above shall
be excluded.

“Administrative Agent” means KeyBank National Association in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

 



“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Term Loan Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, as of any date of determination, a percentage per annum
determined by reference to the Credit Rating Level as set forth below:


Pricing
Level Credit Rating Level




Eurodollar Rate
Loans



Base Rate Loans

I Credit Rating Level 1 .90% 0.00% II Credit Rating Level 2 .95% 0.00% III
Credit Rating Level 3 1.10% 0.10% IV Credit Rating Level 4 1.35% 0.35% V Credit
Rating Level 5 1.75% 0.75%

 

The Applicable Rate for each Base Rate Loan shall be determined by reference to
the Credit Rating Level in effect from time to time, and the Applicable Rate for
any Interest Period for all Eurodollar Rate Loans having such Interest Period
shall be determined by reference to the Credit Rating Level in effect on the
first day of such Interest Period; provided, however, that no change in the
Applicable Rate resulting from the application of the Credit Rating Levels or a
change in the Credit Rating Level shall be effective until three Business Days
after the date on which the Administrative Agent receives written notice of the
application of the Credit Rating Levels or written notice, pursuant to Section
6.03(f) or addressed to the Administrative Agent from the applicable Rating
Agency, of a change in such Credit Rating Level, or otherwise confirms such
change through information made publicly available by such Rating Agency.

-2-

 



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means KeyBanc Capital Markets Inc. and U.S. Bank National
Association, each in its capacity as joint lead arranger and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 1.01 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment
and (d) in respect of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent Guarantor and its Subsidiaries for the fiscal year ended December 31,
2014, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent Guarantor
and its Subsidiaries, including the notes thereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Administrative Agent as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Administrative Agent based upon various factors including Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

-3-

 



“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a Capital Lease on the balance sheet of that Person.

“Capitalization Rate” means 6.75%.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. The
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date of this
Agreement regardless of when adopted, enacted or issued.

-4-

 



“Change of Control” means an event or series of events by which:

(a)                the Parent Guarantor fails to own 80% of the Voting Stock of
the Borrower;

(b)               any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Equity Interests
of the Parent Guarantor entitled to vote for members of the board of directors
or equivalent governing body of the Parent Guarantor on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); provided that, notwithstanding
the above, unexercised warrants with respect to Equity Interests of the Parent
Guarantor shall not be deemed to be ownership of Equity Interests of the Parent
Guarantor unless and until such warrants are exercised; or

(c)                during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower in the amount set forth opposite such Lender’s name under the column
titled “Commitment” on Schedule 2.01 or set forth in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased in accordance with this Agreement.

-5-

 



“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.

“Consolidated EBITDA” means, for any period, for the Parent Guarantor and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period
(including amortization of deferred financing costs, to the extent included in
the determination of Consolidated Interest Expense), (ii) the provision for
Federal, state, local and foreign income taxes payable by the Parent Guarantor
and its Subsidiaries for such period, (iii) depreciation and amortization
expense for such period, (iv) other non-recurring non-cash expenses of the
Parent Guarantor and its Subsidiaries and all non-recurring extraordinary
losses, in each case reducing such Consolidated Net Income for such period and
(v) expenses of the Parent Guarantor incurred in connection with the exercise by
holders of warrants (existing on the date of this Agreement) in exchange for
common Equity Interest in the Parent Guarantor so long as the Parent Guarantor
receives an amount of cash in excess of such expenses in connection with such
exercise and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Parent Guarantor and its Subsidiaries for such period and (ii)
all non-recurring non-cash items and all non-recurring extraordinary gains, in
each case increasing Consolidated Net Income for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the most recent fiscal
quarter period ending on such date multiplied times four (4) to (b) Consolidated
Fixed Charges for the most recent fiscal quarter ending on such date multiplied
times four (4).

“Consolidated Fixed Charges” means, as of any date of determination, for the
Parent Guarantor and its Subsidiaries on a consolidated basis, the sum of (a)
Consolidated Interest Expense for such period plus (b) current scheduled
principal payments of Consolidated Funded Indebtedness (excluding any payment of
principal under the Loan Documents and any “balloon” payment or final payment at
maturity that is significantly larger than the scheduled payments that preceded
it) for such period plus (c) dividends and distributions that were required to
be paid on preferred stock, if any for such period, in each case, as determined
in accordance with GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination,
Funded Indebtedness of the Parent Guarantor and its Subsidiaries on a
consolidated basis plus, without duplication, the Parent Guarantor’s and
Subsidiaries’ pro rata share of Funded Indebtedness of Unconsolidated Joint
Ventures.

“Consolidated Interest Expense” means, for any period, for the Parent Guarantor
and its Subsidiaries on a consolidated basis, the sum of all interest expense
(whether paid, accrued or capitalized) and letter of credit fee expense, as
determined in accordance with GAAP; provided that it shall (a) include the
interest component under Capital Leases and Attributable Indebtedness under
Securitization Transactions and (b) exclude the amortization of any deferred
financing fees.

-6-

 



“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Total Asset Value as of such date.

“Consolidated Net Income” means, for any period, for the Parent Guarantor and
its Subsidiaries on a consolidated basis, the net income of the Parent Guarantor
and its Subsidiaries for that period, as determined in accordance with GAAP.

“Consolidated Secured Indebtedness” means, as of any date of determination, for
the Parent Guarantor and its Subsidiaries on a consolidated basis, Consolidated
Funded Indebtedness that is subject to a Lien other than Non-Consensual Liens.

“Consolidated Secured Indebtedness Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Indebtedness on such date
to (b) Consolidated Total Asset Value on such date.

“Consolidated Secured Recourse Indebtedness” means, as of any date of
determination, for the Parent Guarantor and its Subsidiaries on a consolidated
basis, Consolidated Funded Indebtedness that is subject to a Lien other than
Non-Consensual Liens and that is recourse to the Parent Guarantor or any of its
Subsidiaries.

“Consolidated Secured Recourse Indebtedness Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Recourse Indebtedness on
such date to (b) Consolidated Total Asset Value on such date.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Parent Guarantor and its Subsidiaries on a consolidated basis, an amount
equal to (a) Shareholders’ Equity of the Parent Guarantor and its Subsidiaries
on that date plus (b) accumulated depreciation and amortization minus (c)
Intangible Assets, plus (d) Intangible Liabilities all as determined in
accordance with GAAP.

“Consolidated Total Asset Value” means, as of any date of determination, with
respect to the Parent Guarantor and its Subsidiaries on a consolidated basis,
the sum of (a) the quotient of (i) (x) an amount equal to (A) Adjusted Net
Operating Income for the prior fiscal quarter minus (B) the aggregate amount of
Adjusted Net Operating Income attributable to each Real Property Asset sold or
otherwise disposed of during such prior fiscal quarter minus (C) the aggregate
amount of Adjusted Net Operating Income for the prior fiscal quarter
attributable to each Real Property Asset acquired during the last four fiscal
quarters multiplied by (y) four (4) divided by (ii) the Capitalization Rate,
plus (b) with respect to each Real Property Asset acquired during such prior
four fiscal quarters, the book value of such Real Property Asset; provided that
the Borrower may, at its discretion, make a one time irrevocable election to
value a Real Property Asset acquired during the prior four fiscal quarters in an
amount equal to (i) the quotient of (A) an amount equal to (y) the Adjusted Net
Operating Income from such Real Property Asset multiplied by (z) four (4)
divided by (B) the Capitalization Rate, plus (c) unrestricted Cash Equivalents,
plus (d) the book value of Real Property Assets that constitute unimproved land
holdings, plus (e) the book value of Real Property Assets that constitute
construction in progress, plus (f) the carrying value

-7-

 

of performing mortgage loans, plus (g) the Parent Guarantor’s and Subsidiaries’
pro rata share of the forgoing items and components attributable to interests in
Unconsolidated Joint Ventures.

“Consolidated Unencumbered Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Net Operating Income of the UAP
Properties for the most recent fiscal quarter period ending on such date
multiplied times four (4) to (b) Consolidated Interest Expense associated with
Consolidated Unsecured Indebtedness for the most recent fiscal quarter ending on
such date multiplied times four (4).

“Consolidated Unencumbered Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Unsecured Indebtedness as of such
date to (b) the Unencumbered Asset Pool Value.

“Consolidated Unsecured Indebtedness” means, as of any date of determination,
for the Parent Guarantor and its Subsidiaries on a consolidated basis,
Consolidated Funded Indebtedness that is not Consolidated Secured Indebtedness.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Rating” means, as of any date of determination, the highest of the
credit ratings (or their equivalents) then assigned to Parent Guarantor’s
long-term senior unsecured non-credit enhanced debt by any of the Rating
Agencies. A credit rating of BBB- from S&P or Fitch is equivalent to a credit
rating of Baa3 from Moody’s and vice versa. A credit rating of BBB from S&P or
Fitch is equivalent to a credit rating of Baa2 from Moody’s and vice versa. It
is the intention of the parties that if Parent Guarantor shall only obtain a
credit rating from two of the Rating Agencies without seeking a credit rating
from the third Rating Agency, the Borrower shall be entitled to the benefit of
the Credit Rating Level for such credit ratings. If Parent Guarantor shall have
obtained a credit rating from at least two of the Rating Agencies, the highest
of the credit ratings shall control, provided that the next highest credit
rating is only one level below that of the higher or highest rating. If the next
highest rating is more than one level below that of the highest credit rating,
the operative credit rating would be deemed to be one rating level higher than
the next highest credit rating. If Parent Guarantor shall have obtained a credit
rating from two or more of the Rating Agencies and shall thereafter lose such
credit ratings (whether as a result of a withdrawal, suspension, election to not
obtain a rating, or otherwise) from two of the Rating Agencies, the Parent
Guarantor shall be deemed for the purposes hereof not to have a credit rating.
If at any time two or more of the Rating Agencies shall no longer perform the
functions of a securities rating agency, then the Borrower and the
Administrative Agent shall promptly negotiate in good faith to agree upon a
substitute rating agency or agencies (and to correlate the system of ratings of
each such substitute rating agency with that of the

-8-

 

rating agency being replaced) and, pending such amendment, the Credit Rating of
the other of the Rating Agencies, if one has been provided, shall continue to
apply.

“Credit Rating Level” means one of the following five pricing levels, as
applicable, and provided that, during any period that the Parent Guarantor has
no Credit Rating Level, Credit Rating Level 5 shall be the applicable Credit
Rating Level:

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or Fitch
or A3 by Moody’s;

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or
Fitch or Baa1 by Moody’s and Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Fitch
or Baa2 by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or
Fitch or Baa3 by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable;
and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Fitch or Baa3 by
Moody’s or there is no Credit Rating.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder (it being understood that a Lender is not a Defaulting
Lender solely as a result of its refusal to fund due to a good faith belief by
such Lender that the Borrower has not met the conditions necessary to obtain a
funding), (b) has notified the Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with

-9-

 

respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit (it being understood that a Lender is not a
Defaulting Lender solely as a result of its refusal to fund under other
agreements due to a good faith belief by such Lender that the applicable
borrower under such other agreement has not met the conditions necessary to
obtain a funding thereunder), (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; it being understood that Disposition shall not include an
arrangement that solely results in a Permitted Lien.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Ground Lease” means, at any time, a ground lease (a) under which a
Loan Party or a UAP Subsidiary is the lessee and is the fee owner of (or leases)
the structural improvements located thereon, (b) that has a remaining term of
not less than thirty (30) years (including the initial term and any additional
extension options that are solely at the option of such Loan Party or such UAP
Subsidiary), (c) where no party to such lease is subject to a then continuing
bankruptcy event, (d) such ground lease (or a related document executed by the
applicable ground lessor) contains customary provisions protective of a first
mortgage lender to the lessee and (e) where such Loan Party’s or UAP
Subsidiary’s interest in the underlying Real Property Asset or the lease is not
subordinate to any Lien other than the Eligible Ground Lease itself, any fee
mortgage (if such fee mortgage has non-disturbed such Loan Party or UAP
Subsidiary pursuant to a non-disturbance agreement reasonably satisfactory to
the Administrative Agent), any Liens permitted by Section 7.01 and other
encumbrances reasonably acceptable to the Administrative Agent, in its
discretion.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the

-10-

 

protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than a Reportable Event for which the notice requirements have been waived by
regulation); (b) the withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) the determination that any Pension Plan is considered an
at-risk plan or a notification that a Multiemployer Plan is endangered or in
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

-11-

 



(a)                for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the average rate (rounded to the nearest
1/100th) as shown in Reuters Screen LIBOR 01 Page (or any successor service or,
if such Person no longer reports such rate as determined by Administrative
Agent, by another commercially available source providing such quotations
approved by Administrative Agent) at which Dollar deposits are offered in the
London interbank market at approximately 11:00 a.m. (London time) on the day
that is two (2) London Banking Days prior to the first day of such Interest
Period with a maturity approximately equal to such Interest Period and in an
amount approximately equal to the amount to which such Interest Period relates;
and

(b)               for any interest calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the average rate (rounded to the
nearest 1/100th) as shown in Reuters Screen LIBOR 01 Page (or any successor
service or, if such Person no longer reports such rate as determined by
Administrative Agent, by another commercially available source providing such
quotations approved by Administrative Agent) at which Dollar deposits are
offered in the London interbank market at approximately 11:00 a.m. (London time)
on the day that is two (2) London Banking Days prior to the first day of such
Interest Period with a maturity of one month commencing that day and in an
amount approximately equal to the amount of the Base Rate Loan being made,
continued or converted by KeyBank.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c) and (e) U.S. federal taxes imposed by
reason of a Lender’s failure to comply with the requirements of Sections 1471
through 1474 of the Code (such Code Sections referred to herein as “FATCA”) to
establish that such payment is exempt from withholding tax thereunder.

-12-

 



“Extension Request” has the meaning specified in Section 2.13(a).

“FASB” means the Accounting Standards Codification of the Financial Accounting
Standards Board.

“FATCA” has the meaning specified in the definition of Excluded Taxes.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to KeyBank on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated September 3, 2015, among the
Parent Guarantor, the Administrative Agent, KeyBanc Capital Markets Inc. and
U.S. Bank National Association.

“Fitch” means Fitch, Inc. and any successor thereto.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means the sum of the following (whether or not included as
indebtedness or liabilities in accordance with GAAP):

(a)                all obligations for borrowed money, whether current or long
term (including the Obligations hereunder), and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

(b)               all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable

-13-

 

incurred in the ordinary course of business and payable on customary trade terms
that are not overdue);

(c)                all direct obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(d)               Attributable Indebtedness;

(e)                all preferred stock and comparable equity interests providing
for mandatory redemption, sinking fund or other like payments;

(f)                without duplication, guarantees and other support obligations
in respect of Funded Indebtedness of another Person;

(g)               Funded Indebtedness of any partnership or joint venture or
other similar entity in which a Loan Party or any Subsidiary is a general
partner or joint venturer, and, as such, has personal liability for such
obligations, but only to the extent there is recourse to any Loan Party or
Subsidiary for payment thereof; and

(h)               Swap Termination Value under any Swap Contracts.

For purposes hereof, the amount of Funded Indebtedness shall be determined based
on (A) in the case of borrowed money indebtedness under clause (a) above and
purchase money indebtedness and deferred purchase obligations under clause (b)
above, the then outstanding principal amount, (B) in the case of letter of
credit obligations and the other obligations under clause (c) above, the maximum
amount available to be drawn, and (C) in the case of support obligations under
clause (g) above, based on the amount of Funded Indebtedness that is the subject
of the support obligations. For clarification purposes, “Funded Indebtedness”
shall not include intercompany indebtedness of the Loan Parties and their
Subsidiaries, general accounts payable of the Loan Parties and their
Subsidiaries which arise in the ordinary course of business, accrued expenses of
the Loan Parties and their Subsidiaries incurred in the ordinary course of
business or minority interests in joint ventures or limited partnerships (except
to the extent set forth in clause (g) above).

“Funds From Operations” means, as of any date of determination, and for any
relevant period with respect to the Parent Guarantor and its Subsidiaries on a
consolidated basis, an amount equal to (1) Consolidated Net Income for such
period plus (2) depreciation and amortization for such period plus (3) to the
extent such amounts have reduced Consolidated Net Income, costs and expenses
incurred in connection with any consummated acquisition during such period in an
amount not to exceed fifteen percent (15%) of Consolidated EBITDA for the most
recently ended four fiscal quarter period and subject to adjustments for
unconsolidated partnerships and joint ventures as hereafter provided plus (4) to
the extent such amounts have reduced Consolidated Net Income, any expenses for
such period incurred in connection with the exercise by holders of warrants
(existing on the date of this Agreement) in exchange for common Equity Interests
in the Parent Guarantor so long as the Parent Guarantor receives an amount of

-14-

 

cash in excess of such expenses in connection with such exercise.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (a) “Funds
From Operations” shall include, and be adjusted to take into account, the Parent
Guarantor’s interests in unconsolidated partnerships and joint ventures, on the
same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts and (b) Consolidated Net Income shall not include gains (or,
if applicable, losses) resulting from or in connection with (i) restructuring of
Funded Indebtedness, (ii) sales of property, (iii) sales or redemptions of
preferred stock or (iv) non cash asset impairment charges.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied
and as in effect from time to time.

“General Partner” means Retail Opportunity Investments GP, LLC, a Delaware
limited liability company.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be the lesser of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such guaranteeing Person’s maximum
reasonably

-15-

 

anticipated liability in respect thereof as determined by the Borrower in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means the Parent Guarantor and all other Subsidiaries identified as
Guarantors on the signature pages hereto or who become Guarantors pursuant to
Section 6.12 or otherwise.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders under Article XI of this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a)               all Funded Indebtedness of such Person;

(b)               all other obligations (other than Intangible Liabilities) that
would constitute obligations on the balance sheet of such Person, as determined
in accordance with GAAP; and

(c)                all Guarantees of such Person in respect of any of the
foregoing.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the calculation of Indebtedness shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Maturity Date” means January 31, 2019.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

-16-

 



“Intangible Liabilities” means liabilities that are considered to be intangible
liabilities under GAAP.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, (i) the last
day of each Interest Period applicable to such Loan and (ii) the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds one month, the respective dates that fall every one month after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan, (i) the last Business Day of each month and (ii) the
Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(i)               any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless,
in the case of a Eurodollar Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii)              any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)             no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.12 executed and delivered by a Subsidiary in accordance with the
provisions of Section 6.12.

“KeyBank” means KeyBank National Association and its successors.

-17-

 



“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto, and
includes any Person that shall have become party hereto pursuant to an
Assignment and Assumption (other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means any loan made by a Lender to the Borrower under Section 2.01 or
Section 2.14.

“Loan Documents” means this Agreement, each Note, each Joinder Agreement and the
Fee Letter.

“Loan Notice” means a notice of (a) a borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit 2.02.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means a simultaneous acquisition by Borrower or its
Subsidiaries of one or more assets with a purchase price of ten percent (10%) or
more of Consolidated Total Asset Value immediately prior to such acquisition.

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Parent Guarantor and its Subsidiaries, taken as a whole; (B) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of the Parent Guarantor or any Loan
Party to

-18-

 

perform its obligations under any Loan Document to which it is a party; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Parent Guarantor or any Loan Party of any Loan
Documentation to which it is a party.

“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.

“Material Subsidiary” means any Domestic Subsidiary of the Parent Guarantor that
either (a) owns (or ground leases, as applicable) a UAP Property or other assets
the value of which is included in the determination of Unencumbered Asset Pool
Value and which at any time (whether when such Real Property Asset becomes a UAP
Property or thereafter) has incurred, acquired, suffered to exist, or incurs,
acquires or suffers to exist, or otherwise is liable with respect to any
Indebtedness that is not Non-Recourse Indebtedness (whether as a borrower,
co-borrower, guarantor, or otherwise), or (b) is the borrower or co-borrower
under, guarantees, or otherwise is or becomes obligated in respect of, any
Indebtedness that is not Non-Recourse Indebtedness; provided that, in lieu of
causing such Subsidiary to become a Guarantor as provided in Section 6.12, the
Borrower may elect by delivery of written notice to Administrative Agent to
exclude such Subsidiary as a Guarantor provided any Indebtedness of such
Subsidiary which is not Non-Recourse Indebtedness is recourse only to the
Subsidiary and not recourse to any other Person, and provided further that all
assets owned directly or indirectly by the Subsidiary are excluded from the
Unencumbered Asset Pool Value.

“Maturity Date” means Initial Maturity Date, as such date may be extended as
provided in Section 2.13, or such earlier date on which the Loan shall become
due and payable pursuant to the terms hereof; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consensual Liens” are Liens permitted by Sections 7.01(b) – 7.01(l),
inclusive.

“Non-Consenting Lender” has the meaning set forth in Section 10.13.

“Non-Recourse Indebtedness” means Indebtedness of a Person in respect of which
recourse for payment (except for normal and customary exclusions from
non-recourse indebtedness, such as fraud, intentional misrepresentation,
misapplication of funds, waste, Environmental Liabilities and voluntary
bankruptcy until a claim is made with respect thereto, and then such
Indebtedness shall not constitute “Non-Recourse Indebtedness” to the extent of
the

-19-

 

amount of such claim) is contractually and solely limited to specific assets of
such Person encumbered by a Lien securing such Indebtedness and is not a general
obligation of such Person.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit 2.10.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between any Loan Party or any Subsidiary and any Lender or
Affiliate of a Lender that is permitted to be incurred pursuant to
Section 7.03(c) and (b) all obligations under any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Lender or Affiliate of a
Lender.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means as of any date, the aggregate principal amount of
Loans outstanding on such date after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Parent Guarantor” has the meaning specified in the introductory paragraph
hereto.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth

-20-

 

in, with respect to plan years ending prior to the effective date of the Pension
Act, Section 412 of the Code and Section 302 of ERISA, each as in effect prior
to the Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Lien” has the meaning specified in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan), maintained by the Borrower or any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Property” means all property owned or leased by a Loan Party or any of its
Subsidiaries, both real and personal.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Non-Wholly Owned Subsidiary” means a Subsidiary of the Parent
Guarantor that at all times during the term of this Agreement meets each of the
following criteria: (a) the Parent Guarantor or a wholly-owned Subsidiary of the
Parent Guarantor is the sole managing member or general partner of such
Subsidiary and retains, without limitation or restriction, control of all
decisions relating to the financing, sale, leasing and management of the UAP
Property owned by such Subsidiary, (b) no more than 5.0% of the Equity Interests
in such Subsidiary are directly or indirectly owned by Persons other than the
Parent Guarantor or a Subsidiary of the Parent Guarantor and (c) the
Organization Documents of such Subsidiary contain no restriction, condition or
limitation on the ability of such Subsidiary to become a Guarantor hereunder or
pledge all or any part of its assets, including such UAP Property, as collateral
security for the Obligations.

“Rating Agencies” means S&P, Moody’s and Fitch, collectively, and “Rating
Agency” means S&P, Moody’s or Fitch.

“Real Property Asset” means, a parcel of real or leasehold property, together
with all improvements (if any) thereon (including all tangible personal property
owned by the Person owning such real or leasehold property) owned in fee simple
or leased pursuant to an Eligible Ground Lease by any Person. “Real Property
Assets” means a collective reference to each Real Property Asset.

“Register” has the meaning specified in Section 10.06(c).

-21-

 



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 50% of the Total Outstandings; provided that (a) the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders and (b) if
there is only one Lender then such Lender shall be deemed to constitute Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Revolving Credit Agreement” means the First Amended and Restated Credit
Agreement dated as of August 29, 2012 among the Loan Parties, KeyBank National
Association, as administrative agent and letter of credit issuer, and the
lenders party thereto from time to time.

“Revolving Credit Documents” means the Revolving Credit Agreement and each other
“Loan Document” as defined in the Revolving Credit Agreement.

“Revolving Credit Obligations” means the “Obligations” as defined in the
Revolving Credit Agreement.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a

-22-

 

security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of such Person.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent Guarantors and its Subsidiaries, as
determined in accordance with GAAP.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Guarantor.

“Super Majority Lenders” means, as of any date of determination, at least two
Lenders having more than 66.66% of the Total Outstandings; provided that (a) the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Super Majority
Lenders and (b) if there is only one Lender then such Lender shall be deemed to
constitute Super Majority Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the

-23-

 

International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means U.S. Bank National Association.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means (a) with respect to Indebtedness that is recourse to a
Loan Party or any of its Subsidiaries, $35,000,000, (b) with respect to
Indebtedness that is not recourse to any Loan Party or any of its Subsidiaries,
$70,000,000 and (c) with respect to all other matters, $10,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UAP Guarantor” means each Subsidiary of the Parent Guarantor which owns (or
ground leases, as applicable) a UAP Property and which is or becomes a Guarantor
pursuant to Section 6.12.

“UAP Property” means a Real Property Asset that is (i) directly owned by the
Borrower, a Guarantor that is a direct or indirect wholly-owned Subsidiary of
the Borrower or a Qualified

-24-

 

Non-Wholly Owned Subsidiary or a UAP Subsidiary, (ii) a multi-tenant retail
property located in the United States and is not unimproved land or assets under
development, (iii) either owned in fee simple or subject to an Eligible Ground
Lease interest approved by the Administrative Agent, (iv) free of any
environmental problems as represented in writing to the Administrative Agent
(without the need for environmental reports or other related information except
upon reasonable request), (v) not subject to a Lien or other restriction other
than Non-Consensual Liens (provided that a Real Property Asset may not be
considered to be a UAP Property as long as it is subject to a Non-Consensual
Lien incurred pursuant to Section 7.01(g) if (x) the amount of such
Non-Consensual Lien, when aggregated with all other Non-Consensual Liens then
existing that were incurred pursuant to Section 7.01(g), exceeds $500,000 and
(y) such Non-Consensual Lien has remained unsatisfied or undischarged for a
period of greater than 90 days) and (vi) subject to negative pledge in favor of
the Administrative Agent.

“UAP Subsidiary” means each Subsidiary of Borrower and each Qualified Non-Wholly
Owned Subsidiary which owns (or ground leases, as applicable) a UAP Property.
Each UAP Guarantor shall be a UAP Subsidiary.

“Unconsolidated Joint Venture” means any Investment in a Person by the Parent
Guarantor or a Subsidiary in which such Person is not consolidated with the
Parent Guarantor for GAAP purposes.

“Unencumbered Asset Pool Value” means, as of any date of determination, an
amount equal to the sum of (a) for all UAP Properties listed on Part A of
Schedule 1.01 attached hereto and all UAP Properties that have been owned for
more than twelve months, the quotient of (i) an amount equal to (A) the Adjusted
Net Operating Income from such UAP Properties multiplied by (B) four (4) divided
by (ii) the Capitalization Rate plus (b) for all UAP Properties not owned on the
Closing Date that have been owned for twelve months or less and for all UAP
Properties listed on Part B of Schedule 1.01 attached hereto that have been
owned for twelve months or less, at the discretion of the Borrower, (i) the book
value (as defined by GAAP) of any such UAP Property or (ii) the value of any
such UAP Property as determined by the calculation in clause (a) above; provided
that when calculating the Unencumbered Asset Pool Value, the following
limitations shall apply:

(A)             [Intentionally Deleted];

(B)              [Intentionally Deleted];

(C)              no more than 10% of the aggregate value of the Unencumbered
Asset Pool Value can be contributed by UAP Properties subject to Eligible Ground
Leases (rather than owned in fee simple);

(D)             no more than 15% of the aggregate value of the Unencumbered
Asset Pool Value can be contributed by UAP Properties owned by Qualified
Non-Wholly Owned Subsidiaries;

(E)              each UAP Property contributing to the Unencumbered Asset Pool
Value shall have a minimum occupancy (leased and tenant occupied and operating)
of not less than 70% and the aggregate occupancy

-25-

 

of all UAP Properties contributing to the Unencumbered Asset Pool Value shall be
not less than 85%; provided that up to 15% of the aggregate value of the UAP
Properties contributing to the Unencumbered Asset Pool Value can be comprised of
Real Property Assets acquired in any preceding twelve month period that do not
meet the individual UAP Property requirement for occupancy so long as (i) any
such Real Property Asset that does meet the 70% individual occupancy rate is not
included as a UAP Property in the Unencumbered Asset Pool Value for more than
twelve months and (ii) the aggregate occupancy rate of 85% or more with respect
to all UAP Properties contributing to the Unencumbered Asset Pool Value remains
satisfied; and

(F)               a UAP Property will be excluded from the calculation of the
Unencumbered Asset Pool Value to the extent it has tenants with aggregate base
rents of more than 10% of the total rents of such UAP Property that are
delinquent 90 days or more.

Furthermore, in calculating the Unencumbered Asset Pool Value, to the extent any
UAP Property is owned by a Qualified Non-Wholly Owned Subsidiary, the
Unencumbered Asset Pool Value otherwise attributable to such UAP Property shall
be reduced based on the economic and distribution interests of minority holders
to account for the ownership, directly or indirectly, by Persons other than the
Parent Guarantor or a Subsidiary of the Parent Guarantor of Equity Interests in
such Qualified Non-Wholly Owned Subsidiary.

“United States” and “U.S.” mean the United States of America.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

1.02          Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such

-26-

 

Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”; and the word “through” means “to
and including.”

(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03          Accounting Terms.

(a)                Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b)               Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04          Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component,

-27-

 

carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

1.05          Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II
THE COMMITMENTS AND LOANS

2.01          Loans.

Subject to the terms and conditions hereof, on the Closing Date, each Lender
severally and not jointly agrees to make a Loan to the Borrower in an amount
equal to such Lender’s Commitment as of the Closing Date. Any additional Loans
made as a result of any increase in the Aggregate Commitments pursuant to
Section 2.14 shall be made on the applicable Increase Effective Date and each
Lender which elects to increase its Commitment pursuant to Section 2.14
severally and not jointly agrees to make a Loan to the Borrower in an amount
equal to (a) with respect to any existing Lender, the amount by which such
Lender’s Commitment was increased on the applicable Increase Effective Date and
(b) with respect to any Additional Lender, the amount of such Additional
Lender’s Commitment. Any amount of the Loans that is repaid may not be
reborrowed. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02          Borrowings, Conversions and Continuations of Loans.

(a)                Each borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested
date of any borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each conversion
to Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a borrowing of
Loans, a conversion of Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be

-28-

 

converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b)               If no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a borrowing hereunder, each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such borrowing is
the initial borrowing hereunder on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of KeyBank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c)                Except as otherwise provided herein, a Eurodollar Rate Loan
may be continued or converted only on the last day of the Interest Period for
such Eurodollar Rate Loan. During the existence and continuance of a Default, no
Loans may be converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.

(d)               The Administrative Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in KeyBank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e)                After giving effect to all borrowings of Loans, conversions
of Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than five Interest Periods in effect with respect
to Loans.

2.03          Intentionally Omitted.

-29-

 



2.04          Prepayments.

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.16, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

2.05          Intentionally Omitted.

2.06          Repayment of Loans.

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

2.07          Interest.

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b)           (i)               If any amount of principal of any Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii)               If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per

-30-

 

annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)             Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)             Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c)                Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.08          Fees.

The Borrower shall pay to the Arrangers and the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.09          Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.10          Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive evidence, absent
manifest error, of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made

-31-

 

through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

2.11          Payments Generally; Administrative Agent’s Clawback.

(a)                General. All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)               (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any borrowing of Eurodollar Rate Loans (or, in the case
of any borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the

-32-

 

applicable borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii)               Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)                Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d)               Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

(e)                Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

-33-

 



2.12          Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)                 if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

(ii)               the provisions of this Section shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13          Extension of Maturity Date.

(a)                The Borrower shall have the right and option to extend the
Initial Maturity Date to January 31, 2020, upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the then applicable Maturity Date:

(i)                 Extension Request. The Borrower shall deliver written notice
of such request (the “Extension Request”) to the Administrative Agent not
earlier than the date which is one hundred eighty (180) days and not later than
the date which is ninety (90) days prior to the then applicable Maturity Date.

(ii)               Payment of Extension Fee. The Borrower shall pay to the
Administrative Agent for the pro rata accounts of the Lenders in accordance with
their respective Commitments an extension fee in an amount equal to ten (10)
basis points on the Aggregate Commitment in effect on the then applicable
Maturity Date, which fee shall, when paid, be fully earned and non-refundable
under any circumstances.

-34-

 



(iii)             No Default. On the date the Extension Request is given and on
the then applicable Maturity Date there shall exist no Default or Event of
Default.

(iv)             Representations and Warranties. The representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the then applicable Maturity Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01.

(b)               Provided that Borrower has duly exercised its option to extend
the Initial Maturity Date in accordance with the terms and conditions set forth
in Section 2.13(a) above, Borrower shall have the one-time right and option to
further extend the Maturity Date to January 31, 2021, upon further satisfaction
of the conditions precedent set forth in Section 2.13(a)(i)-(iv) above, which
must be satisfied prior to the effectiveness of any additional extension of the
Maturity Date.

2.14          Increase in Commitments.

(a)                Request for Increase. Provided there exists no Default or
Event of Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Commitments by an amount (for all such requests) not exceeding
$200,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Borrower may make a maximum of two
such requests. The Borrower may, with the approval of the Administrative Agent,
also invite additional prospective lenders to provide all or any portion of any
requested increase. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender or prospective lender is requested to respond (which shall in
no event be less than ten Business Days from the date of delivery of such notice
to the Lenders or such prospective lenders).

(b)               Lender Elections to Increase.

(i)                 Each Lender shall notify the Administrative Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(ii)               Each prospective lender shall notify the Administrative Agent
within such time period whether or not it agrees to fund any portion of the
requested increase in the Aggregate Commitments and, if so, by what amount. Any
prospective lender not responding within such time period shall be deemed to

-35-

 

have declined to fund any portion of the requested increase in the Aggregate
Commitments.

(c)                Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall promptly notify the Borrower and each Lender of the
Lenders’ and prospective lenders’ responses to each request made hereunder. To
achieve the full amount of a requested increase and subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld),
the Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel. If any prospective lender agrees to fund
any portion of the requested increase in the Aggregate Commitments (an
“Additional Lender”), such Additional Lender shall become a Lender hereunder
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)               Effective Date and Allocations. If the Aggregate Commitments
are increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase (which, for any existing Lender
participating in such increase, need not be ratable in accordance with their
respective Commitments prior to such increase). The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.

(e)                Conditions to Effectiveness of Increase. As a condition
precedent to such increase, the Borrower shall (i) pay any upfront or other fees
agreed by the Borrower in connection with such increase and (ii) deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender, including any Additional
Lender) signed by a Responsible Officer of such Loan Party (x) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (y) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default or Event of Default exists.

(f)                Conflicting Provisions. This Section shall supersede any
provisions in Section 2.12 or 10.01 to the contrary.

2.15          Intentionally Omitted.

-36-

 



2.16          Defaulting Lenders.

(a)                Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i)                 Waivers and Amendments. That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

(ii)               Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(b)               Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing in their respective sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender (or if a Defaulting
Lender takes such action necessary so that it would no longer be characterized
as a Defaulting Lender), the

-37-

 

Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01          Taxes.

(a)                Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

(i)                 Any and all payments by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)               If the Loan Parties or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Parties shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

-38-

 



(b)               Payment of Other Taxes by the Loan Parties. Without limiting
the provisions of subsection (a) above, the Loan Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

(c)                Tax Indemnification.

(i)                 Without limiting the provisions of subsection (a) or (b)
above, the Loan Parties shall, and do hereby, indemnify the Administrative Agent
or each Lender, and shall make payment in respect thereof within ten days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Loan Parties or the Administrative Agent or paid by the Administrative Agent, or
such Lender, as the case may be, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The Loan Parties shall also, and do hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(ii)               Without limiting the provisions of subsection (a) or (b)
above, each Lender shall, and does hereby, indemnify the Loan Parties and the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all Obligations.

(d)               Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the

-39-

 

Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e)                Status of Lenders; Tax Documentation.

(i)                 Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii)               Without limiting the generality of the foregoing, if the
Borrower is resident for tax purposes in the United States,

(A)             any Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B)              each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I)                executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

-40-

 



(II)             executed originals of Internal Revenue Service Form W-8ECI,

(III)          executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,

(IV)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

(V)             executed originals of any other form prescribed by applicable
Laws as a basis for claiming exemption from or a reduction in United States
Federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii)             Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv)             Without limitation of clauses (i)-(iii) of this Section 3.1(e),
if a payment made to a Lender under any Loan Document would be subject to United
States federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting and document provision requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by either, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and/or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.

-41-

 



(f)                Treatment of Certain Refunds. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority other than any penalties that are due to the gross
negligence or willful misconduct of the Administrative Agent or any Lender
receiving such payment) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

3.02          Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not

-42-

 

lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03          Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a borrowing or conversion to Base Rate
Loans in the amount specified therein.

3.04          Increased Costs; Reserves on Eurodollar Rate Loans.

(a)                Increased Costs Generally. If any Change in Law shall:

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(e));

(ii)               subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any participation in any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or

(iii)             impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;

-43-

 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b)               Capital Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c)                Certificates for Reimbursement. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)               Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)                Reserves on Eurodollar Rate Loans. The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment

-44-

 

Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

3.05          Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)                any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b)               any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower; or

(c)                any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding, in each case, any
loss of anticipated profits). The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06          Mitigation Obligations; Replacement of Lenders.

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender. The Borrower
hereby agrees to

-45-

 

pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)               Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if any Loan Party is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrower may replace such Lender in accordance
with Section 10.13.

3.07          Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND LOANS

4.01          Conditions of Effectiveness.

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

(a)                Loan Documents. Receipt by the Administrative Agent of
executed counterparts of this Agreement and the other Loan Documents, each
properly executed by a Responsible Officer of the signing Loan Party and, in the
case of this Agreement, by each Lender.

(b)               Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance reasonably satisfactory to the Administrative Agent.

(c)                No Material Adverse Change. There shall not have occurred a
material adverse change since December 31, 2014 in the business, assets,
operations or financial condition of the Parent Guarantors and its Subsidiaries,
taken as a whole, or in the facts and information regarding such entities as
represented to date.

(d)               Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following, in form and substance reasonably
satisfactory to the Administrative Agent:

(i)                 copies of the Organization Documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

(ii)               such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as

-46-

 

the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii)             such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.

(e)                Due Diligence. The Administrative Agent and the Lenders shall
have completed all due diligence with respect to the Parent Guarantors and its
Subsidiaries, which due diligence shall be satisfactory to the Administrative
Agent and the Lenders in their sole discretion.

(f)                Insurance. The Administrative Agent shall have received
evidence that all insurance required to be maintained by the Parent Guarantor
and its Subsidiaries pursuant to the Loan Documents has been obtained and is in
full force and effect.

(g)                Litigation. There shall not exist any action, suit,
investigation or proceeding, pending or threatened in writing, in any court or
before any arbitrator or Governmental Authority that purports to affect the
Parent Guarantors and its Subsidiaries in a materially adverse manner or any
transaction contemplated hereby, or that could reasonably be expected to have a
Material Adverse Effect on the Parent Guarantors and its Subsidiaries or any
transaction contemplated hereby or on the ability of the Parent Guarantors and
its Subsidiaries to perform their obligations under the Loan Documents.

(h)                Closing Certificate. The Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Borrower as to
such matters as reasonably requested, including certifying that the conditions
specified in Sections 4.02(a) and (b) have been satisfied and a pro forma
calculation of the financial covenants as of June 30, 2015.

(i)                 Fees. Receipt by the Administrative Agent, the Arrangers and
the Lenders of any fees required to be paid by the Loan Parties on or before the
Closing Date.

(j)                 Attorney Costs. The Borrower shall have paid all documented
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
and documented in reasonable detail prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or

-47-

 

accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

4.02          Conditions to all Loans.

The obligation of each Lender to honor any Loan Notice (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a)                The representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of the making of such Loan, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to subsection (a) of
Section 6.01.

(b)               No Default or Event of Default shall exist or would result
from such proposed Loan or from the application of the proceeds thereof.

(c)                To the best knowledge of the Borrower, after giving effect to
such proposed Loan, the Parent Guarantor and its Subsidiaries are in compliance
with the financial covenants in Section 7.10 as of the date of such Loan.

(d)               The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), (b) and (c) have been satisfied on and as of the
date of the applicable Loan.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

5.01          Existence, Qualification and Power; REIT Status.

(a)                Each Loan Party and UAP Subsidiary (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its

-48-

 

obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(b)               The Parent Guarantor has taken such action as is necessary to
elect to be (and qualify as) a real estate investment trust under Sections 856
through 860 (or other applicable provisions) of the Code commencing with its
taxable year ended December 31, 2010.

5.02          Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

5.03          Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for those that have been obtained, taken or made, as the case
may be, and those specified herein.

5.04          Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as enforcement may be limited by Debtor Relief Laws or
general equitable principles relating to or limiting creditors’ rights
generally.

5.05          Financial Statements; No Material Adverse Effect.

(a)                The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Parent Guarantor and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material

-49-

 

indebtedness and other liabilities, direct or contingent, of the Parent
Guarantor and its Subsidiaries as of the date thereof, in accordance with GAAP,
including liabilities for taxes, material commitments and Indebtedness.

(b)               The unaudited consolidated balance sheet of the Parent
Guarantor and its Subsidiaries dated June 30, 2015, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent Guarantor and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)                Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

5.06          Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Parent Guarantor or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically set forth on Schedule 5.06 on
the Closing Date, which are not fully covered (subject to deductibles) by an
insurance policy issued by a reputable and financially viable insurance company
that has not denied coverage, or to the extent not so covered, either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect, and there has been no adverse change in the status, or financial
effect on any Loan Party or UAP Subsidiary, of the matters described in Schedule
5.06.

5.07          No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08          Ownership of Property; Liens.

Each of the Parent Guarantor and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all Real
Property Assets, except for such defects in title as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. Set
forth on Schedule 5.08 is a list of all Real Property Assets, as such schedule
may be updated from time to time pursuant to Section 6.02. The Property of the
Parent Guarantor and its Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01.

-50-

 



5.09          Environmental Compliance.

Except as would not cause a liability to the Loan Parties and their
Subsidiaries, individually or in the aggregate, in excess of the Threshold
Amount:

(a)                To the best knowledge of the Borrower, each of the facilities
and real properties owned, leased or operated by any Loan Party or any
Subsidiary (the “Facilities”) and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the businesses operated
by any Loan Party or any Subsidiary at such time (the “Businesses”), and there
are no conditions relating to the Facilities or the Businesses that could give
rise to liability under any applicable Environmental Laws.

(b)                To the best knowledge of the Borrower, none of the Facilities
contains, or has previously contained, any Hazardous Materials at, on or under
the Facilities in amounts or concentrations that constitute or constituted a
violation of, or could give rise to liability under, Environmental Laws.

(c)                To the best knowledge of the Borrower, no Loan Party nor any
Subsidiary has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Facilities or
the Businesses, nor does any Responsible Officer of any Loan Party have
knowledge or reason to believe that any such notice will be received or is being
threatened.

(d)                To the best knowledge of the Borrower, Hazardous Materials
have not been transported or disposed of from the Facilities, or generated,
treated, stored or disposed of at, on or under any of the Facilities or any
other location, in each case by or on behalf of any Loan Party or any Subsidiary
in violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.

(e)                To the best knowledge of the Borrower, no judicial proceeding
or governmental or administrative action is pending or, to the knowledge of the
Responsible Officers of the Loan Parties, threatened, under any Environmental
Law to which any Loan Party or any Subsidiary is or will be named as a party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.

(f)                To the best knowledge of the Borrower, there has been no
release or threat of release of Hazardous Materials at or from the Facilities,
or arising from or related to the operations (including, without limitation,
disposal) of any Loan Party or any Subsidiary in connection with the Facilities
or otherwise in connection with the Businesses, in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws.

-51-

 



5.10          Insurance.

The Property of the Parent Guarantor and its Subsidiaries is insured with
financially sound and reputable insurance companies not Affiliates of the Parent
Guarantor, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent Guarantor or the applicable
Subsidiary operates.

5.11          Taxes.

The Parent Guarantor and its Subsidiaries have filed all Federal and state
income and other material tax returns and reports required to be filed, and have
paid all Federal and state income and other material taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

5.12          ERISA Compliance.

(a)                Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the Loan
Parties, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b)               There are no pending or, to the best knowledge of any Loan
Party, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Pension Plan that could reasonably be expected to
have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Pension Plan
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(c)                (i) No ERISA Event has occurred; (ii) the Parent Guarantor
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) neither the Parent Guarantor nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (iv)
neither the Parent Guarantor nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v)

-52-

 

no Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan, in each case of clauses (i) through (v) above,
that would result in liability, individually, or in the aggregate, in excess of
the Threshold Amount.

5.13          Subsidiaries; Equity Interests.

Set forth on Schedule 5.13 is a complete and accurate list of each Loan Party
and each Subsidiary of any Loan Party, together with (a) jurisdiction of
organization, (b) number of shares of each class of Equity Interests
outstanding, (c) number and percentage of outstanding shares of each class owned
(directly or indirectly) by any Loan Party or any Subsidiary, (d) U.S. taxpayer
identification number and (e) an indication of whether such Subsidiary is a
Material Subsidiary. The Parent Guarantor has no equity Investments in any other
Person other than those specifically disclosed on Schedule 5.13, as such
schedule may be updated from time to time pursuant to Section 6.02. The
outstanding Equity Interests owned by any Loan Party are validly issued, fully
paid and non assessable and free of any Liens other than Non-Consensual Liens.

5.14          Margin Regulations; Investment Company Act.

(a)                The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of the Loans, not more than 25% of the
value of the assets (either of the Borrower only or of the Parent Guarantor and
its Subsidiaries on a consolidated basis) will be margin stock.

(b)               None of the Borrower, any Person Controlling the Borrower, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15          Disclosure.

The Loan Parties have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which they or any
of their Subsidiaries are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

-53-

 



5.16          Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

5.17          Intellectual Property; Licenses, Etc.

The Parent Guarantor and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. To the best knowledge of the Loan
Parties, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person except where such infringement could not reasonably be expected
to have a Material Adverse Effect. Except as set forth on Schedule 5.06 on the
Closing Date, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party, of the matters described in Schedule 5.06.

5.18          Solvency.

Immediately after the execution of this Agreement, (a) the Borrower is Solvent,
and (b) the Loan Parties are Solvent on a consolidated basis.

5.19          Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Loan Parties or any of their Subsidiaries as of the Closing
Date and none of the Loan Parties or their Subsidiaries (a) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years or (b) has knowledge of any potential or pending strike, walkout
or work stoppage. No unfair labor practice complaint is pending against any Loan
Party or any of its Subsidiaries.

-54-

 



ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

6.01          Financial Statements.

Each of the Borrower and the Parent Guarantor shall deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)                as soon as available, but in any event within 90 days after
the end of each fiscal year of the Parent Guarantor (or, if earlier, the date
filed with the SEC), a consolidated balance sheet of the Parent Guarantor and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b)               as soon as available, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Parent Guarantor (or, if earlier, the date filed with the SEC), a consolidated
balance sheet of the Parent Guarantor and its Subsidiaries as at the end of such
fiscal quarter, the related consolidated statements of income or operations, for
such fiscal quarter and for the portion of the Parent Guarantor’s fiscal year
then ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Parent Guarantor’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Parent Guarantor as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Parent
Guarantor and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Parent Guarantor shall not be separately required to
furnish such information under clause (a) or (b) above, but the foregoing shall
not be in derogation of the obligation of the Parent Guarantor to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

-55-

 



6.02          Certificates; Other Information.

Each Loan Party shall deliver to the Administrative Agent and each Lender, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)                concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), (i) a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) which shall include, without
limitation, calculation of the financial covenants set forth in Section 7.10 and
Sections 7.02(g)(i) and (ii) and an update of Schedules 5.08 and 5.13, if
applicable, and (ii) current operating statements and rent rolls for each UAP
Property;

(b)                promptly after any request by the Administrative Agent,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors), if any, of the Parent Guarantor by independent accountants in
connection with the accounts or books of the Parent Guarantor or any Subsidiary,
or any audit of any of them;

(c)                promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent Guarantor, and copies of all annual, regular,
periodic and special reports and registration statements which the Parent
Guarantor may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d)                not later than 30 days after the beginning of each fiscal
year of the Parent Guarantor, commencing with the fiscal year beginning January
1, 2016, an annual business plan and budget of the Parent Guarantor and its
Subsidiaries containing, among other things, pro forma financial statements for
each quarter of such fiscal year;

(e)                promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any material investigation or
other material inquiry by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary thereof unless restricted from doing
so by such agency; and

(f)                promptly, such additional information regarding the business,
financial or corporate affairs of the Parent Guarantor or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the

-56-

 

date (i) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s or the Parent Guarantor’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent Guarantor or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding the foregoing, the Loan Parties shall be under no obligation to
mark any Borrower Materials “PUBLIC.”

6.03          Notices.

The Borrower shall promptly notify the Administrative Agent (which shall notify
each Lender):

(a)                of the occurrence of any Default;

-57-

 



(b)               of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any material dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding materially affecting the Borrower
or any Subsidiary, including pursuant to any applicable Environmental Laws;

(c)                of the occurrence of any ERISA Event;

(d)               of the commencement of, or any material development in, any
litigation or proceeding that, if adversely determined, would reasonably be
expected to result in a liability in excess of the Threshold Amount;

(e)                of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary;

(f)                upon becoming aware of a change in the Credit Rating given by
a Rating Agency or any announcement that any rating is “under review” or that
any such rating has been placed on a watch list or that any similar action has
been taken by a Rating Agency.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, the Borrower or any other
applicable Loan Party has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04          Payment of Obligations.

Each Loan Party shall, and shall cause each of its Subsidiaries to, pay and
discharge as the same shall become due and payable, all its material obligations
and liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its Properties, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary; (b) all material lawful claims which, if unpaid,
would by law become a Lien upon its Property other than Permitted Liens; and (c)
all material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05          Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could

-58-

 

not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its IP Rights, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

6.06          Maintenance of Property.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve and protect all of its UAP Properties and all other material Property
and equipment necessary in the operation of its business in good working order
and condition, in each case, in a manner consistent with how such Person
maintained its UAP Properties and other material Property on the Closing Date,
ordinary wear and tear excepted.

6.07          Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies not Affiliates of the
Parent Guarantor, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
provide prompt notice to the Administrative Agent following such Loan Party’s
receipt from the relevant insurer of any notice of termination, lapse or
cancellation of such insurance.

6.08          Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09          Books and Records.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.

6.10          Inspection Rights.

Subject to the rights of tenants, each Loan Party shall, and shall cause each of
its Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors and officers, all at the expense of the Borrower and
at such reasonable times during normal business hours, upon reasonable advance
notice to the Borrower; provided, however, that unless an Event of Default
exists and is continuing such

-59-

 

inspections shall occur no more frequently than once every six consecutive
months; it being understood that during the existence and continuance of an
Event of Default, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice, subject to the rights of tenants.

6.11          Use of Proceeds.

The Borrower and the Parent Guarantor shall use the proceeds of the Loans for
general corporate purposes, including without limitation, acquisitions of Real
Property Assets, repurchases or redemptions of warrants, working capital and
capital expenditures, in each case not in contravention of any Law or of any
Loan Document.

6.12          Additional Guarantors.

The Borrower shall notify the Administrative Agent at the time that any Person
becomes a Material Subsidiary and shall simultaneously with such Person becoming
a Material Subsidiary, cause such Person to (i) become a Guarantor by executing
and delivering to the Administrative Agent a counterpart of the Joinder
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Section 4.01(d) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

6.13          REIT Status.

For the year ended December 31, 2011 and all times thereafter, the Parent
Guarantor will, and will cause each of its Subsidiaries to, operate its business
at all times so as to satisfy all requirements necessary for the Parent
Guarantor to qualify and maintain its qualification as a real estate investment
trust under Sections 856 through 860 (or other applicable provisions) of the
Code.

6.14          Compliance With Material Contracts.

Each Loan Party shall, and shall cause each of its Subsidiaries to, perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party is entitled to make
under such Material Contract.

-60-

 



6.15          Designation as Senior Debt.

Each Loan Party shall, and shall cause each of its Subsidiaries to, ensure that
all Obligations are designated as “Senior Indebtedness” of and are at least pari
passu with all unsecured debt of such Loan Party and each Subsidiary.

6.16          Preparation of Environmental Reports.

The Borrower shall, at the reasonable request of the Administrative Agent,
during the existence and continuation of an Event of Default, provide to the
Lenders, within 60 days after such request, at the expense of the Borrower, the
most recent environmental site assessment report for any of its Real Property
Assets obtained in the ordinary course of the Borrower’s business, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; provided that to the extent such environmental
site assessment is more than twelve months old, the Administrative Agent may
request, at the Borrower’s expense, a new environmental site assessment report
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent.

6.17          Public Company Status.

The Parent Guarantor shall take such action as is necessary to (a) remain a
public company subject to regulation by the SEC and (b) be listed on the NASDAQ
or other national stock exchange.

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

7.01          Liens.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)                Liens pursuant to any Loan Document;

(b)                Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due and payable or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(c)                statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to

-61-

 

customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not overdue for more than
30 days or are being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been
established;

(d)                pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(e)                deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness not otherwise permitted pursuant to
Section 7.03), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(f)                easements, rights-of-way, restrictions, restrictive
covenants, encroachments, protrusions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(g)                Liens securing judgments for the payment of money (or appeal
or other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

(h)                leases or subleases (and the rights of the tenants
thereunder) granted to others not interfering in any material respect with the
business of any Loan Party or any Subsidiary;

(i)                any interest of title of a lessor under, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;

(j)                Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 7.02(a);

(k)               normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

(l)                Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;

(m)              Liens existing on the date hereof and listed on Schedule 7.01
and any renewals or extensions thereof, provided that the property covered
thereby is not materially changed; and

(n)               other Liens incurred in connection with Consolidated Funded
Indebtedness, including the Indebtedness evidenced by the Revolving Credit
Documents, as long as, after giving effect thereto, the Loan Parties are in
compliance with the

-62-

 

financial covenants in Section 7.10, on a pro forma basis as if such Lien had
been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (or if such
Lien exists as of the Closing Date, as of June 30, 2015); provided that (i) the
Loan Parties and UAP Subsidiaries may not grant a Lien on any UAP Property or
the Equity Interests in any Subsidiary except in favor of the Lenders and,
subject to clause (ii) of this proviso, the lenders under the Revolving Credit
Agreement and (ii) no Loan Party or UAP Subsidiary may grant any Lien on any of
its property, assets or revenues in favor of the lenders under the Revolving
Credit Agreement to secure the Revolving Credit Obligations without effectively
providing that all Obligations shall be secured equally and ratably with such
Revolving Credit Obligations pursuant to agreements in form and substance
reasonably satisfactory to the Administrative Agent.

7.02          Investments.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:

(a)                Investments held in the form of cash or Cash Equivalents;

(b)               Investments in any Person that is a Loan Party prior to giving
effect to such Investment;

(c)                Investments by any Subsidiary that is not a Loan Party in any
other Subsidiary that is not a Loan Party;

(d)               Investments consisting of (i) extensions of credit in the
nature of the performance of bids, (ii) accounts receivable or notes receivable
arising from the grant of trade contracts and leases (other than credit) in the
ordinary course of business, and (iii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(e)                Guarantees permitted by Section 7.03;

(f)                Investments existing as of the Closing Date and set forth in
Schedule 7.02; and

(g)               other Investments; provided that, when included with
Investments set forth on Schedule 7.02, (i) Investments in unimproved land, in
the aggregate at any one time outstanding, shall not exceed 5% of Total Asset
Value and (ii) Investments in all unimproved land holdings, non-income producing
Real Property Assets, construction in progress, partnerships or joint ventures
and mortgage loans, in the aggregate at any one time outstanding, shall not
exceed 25% of Total Asset Value.

Notwithstanding anything in this Section 7.02 to the contrary, no Loan Party
shall permit a UAP Subsidiary to have any Investment, other than in its UAP
Property and cash or Cash Equivalents produced from the ownership of such UAP
Property.

-63-

 



7.03          Indebtedness.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a)                Indebtedness under the Loan Documents;

(b)                intercompany Indebtedness permitted under Section 7.02;

(c)                obligations (contingent or otherwise) existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”; and (ii) such Swap Contract
does not contain any provision exonerating the non defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(d)                without duplication, Guarantees by a Loan Party or any
Subsidiary in respect of any Indebtedness otherwise permitted hereunder;

(e)                Indebtedness set forth in Schedule 7.03 (and renewals,
refinancing and extensions thereof), provided that the amount of such
Indebtedness is not increased at the time of such refinancing, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments utilized
thereunder (for purposes of clarity, it is understood that Funded Indebtedness
on Schedule 7.03 is included in calculating the financial covenants in
Section 7.10); and

(f)                other Funded Indebtedness (including (i) any portion of any
renewal, financing, or extension of Indebtedness set forth in Schedule 7.03 to
the extent such portion does not meet the criteria set for the in the proviso of
clause (e) above and (ii) Indebtedness evidenced by the Revolving Credit
Documents) as long as, after giving effect thereto, the Loan Parties are in
compliance with the financial covenants in Section 7.10, on a pro forma basis as
if such Indebtedness had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Indebtedness exists as of the Closing Date, as of
June 30, 2015).

Notwithstanding anything in this Agreement to the contrary, no Loan Party shall
permit any UAP Subsidiary to create, incur, assume or suffer to exist any
Indebtedness except, subject to compliance with Section 6.12, Indebtedness which
would be included in Consolidated Unsecured Indebtedness.

7.04          Fundamental Changes.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate or consolidate with or into another
Person, except that so long as no Default

-64-

 

exists or would result therefrom, (a) the Borrower may merge or consolidate with
any of its Subsidiaries provided that the Borrower is the continuing or
surviving Person, (b) the Parent Guarantor may merge or consolidate with any of
its Subsidiaries (other than the Borrower); provided that the Parent Guarantor
is the continuing or surviving Person, (c) any Subsidiary may merge or
consolidate with any other Subsidiary; provided that such merger or
consolidation shall not cause a Default or Event of Default and provided further
that if a Loan Party is a party to such transaction, such Loan Party is the
surviving Person (provided that if the Borrower is one of such Loan Parties, the
Borrower shall be the surviving Person) and (d) any Subsidiary that is not a
Loan Party or a UAP Subsidiary may dissolve, liquidate or wind up its affairs at
any time provided that such dissolution, liquidation or winding up, as
applicable, could not have a Material Adverse Effect. Notwithstanding the above,
the Parent Guarantor may, subject to the consent of the Administrative Agent
(not to be unreasonably withheld), take such action as is necessary to change
its jurisdiction of organization to the State of Maryland, including by means of
merger or consolidation with any wholly-owned Subsidiary of the Parent
Guarantor; provided that any such transaction shall be subject to documentation
in form, content and scope reasonably satisfactory to the Administrative Agent,
including, without limitation, documentation necessary to join any successor
entity resulting from a merger or consolidation as the parent guarantor
hereunder and any related organization documents, resolutions and opinions
related thereto.

7.05          Dispositions.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:

(a)                Dispositions of obsolete or worn out Property, whether now
owned or hereafter acquired, in the ordinary course of business;

(b)                Dispositions of inventory in the ordinary course of business;

(c)                Dispositions of equipment or Property to the extent that (i)
such Property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement Property; provided
that if the Property disposed of is a UAP Property it is removed from the
Unencumbered Asset Pool Value.

(d)                Dispositions of Property by any Subsidiary to a Loan Party or
to a wholly-owned Subsidiary; provided that if the transferor of such property
is a Loan Party, the transferee thereof must be a Loan Party;

(e)                Dispositions permitted by Section 7.04;

(f)                Dispositions by the Parent Guarantor and its Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Default or Event of Default shall exist or would result
from such Disposition, (ii) after giving effect thereto, the Loan Parties are in
compliance with the financial covenants in Section 7.10, on a pro forma basis as
if such Disposition had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered

-65-

 

pursuant to Section 6.01 and (iii) the aggregate book value of all property
Disposed of in reliance on this clause (f), shall not exceed fifteen percent
(15%) of Consolidated Total Asset Value for each fiscal year;

(g)               Dispositions by the Parent Guarantor of any partnership
interest in the Borrower that does not constitute Voting Stock (i) to a Person
upon the contribution by such Person of assets to the Borrower, or (ii) to
employees of Borrower pursuant to equity compensation programs in the ordinary
course of business; and

(h)               real estate leases entered into in the ordinary course of
business.

Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.

7.06          Change in Nature of Business.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Parent Guarantor and its Subsidiaries
on the date hereof or any business substantially related or incidental thereto.

7.07          Transactions with Affiliates.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into any transaction of any kind with any officer, director or
Affiliate of the Parent Guarantor, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Loan Party or Subsidiary as would be obtainable by such Loan Party or
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than a director, officer or Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties.

7.08          Burdensome Agreements.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into any Contractual Obligation (other than this Agreement,
any other Loan Document or any Revolving Credit Document) that (a) limits the
ability (i) of any Subsidiary to make dividend or distribution payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, (ii) of the Parent Guarantor or any Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Parent Guarantor or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

-66-

 



7.09          Use of Proceeds.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Loan, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.10          Financial Covenants.

The Parent Guarantor shall not:

(a)                Consolidated Tangible Net Worth. Permit Consolidated Tangible
Net Worth, as of the last day of any fiscal quarter of the Parent Guarantor, to
be less than the sum of (i) $850,000,000 plus (ii) an amount equal to 80% of the
aggregate net cash proceeds from the issuance and sale of Equity Interests of
the Parent Guarantor after September 30, 2014.

(b)                Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio, as of the last day of any fiscal
quarter of the Parent Guarantor, to be less than 1.50 to 1.00.

(c)                Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio (expressed as a percentage), as of the last day of any fiscal quarter of
the Parent Guarantor, to be greater than 60%; provided, however, that the
Borrower may make a one-time election by delivering written notice thereof to
Administrative Agent upon which the Borrower may permit such ratio to be as high
as 65% for a period of up to two (2) consecutive fiscal quarters immediately
following a Material Acquisition.

(d)                Distribution Limitation. Permit the cash distributions made
by the Parent Guarantor, as of the last day of any fiscal quarter of the Parent
Guarantor, for the four fiscal quarter period ending on such date, to exceed
ninety-five percent (95%) of Funds From Operations for such four fiscal quarter
period (unless the Parent Guarantor provides evidence that a greater amount is
required for the Parent Guarantor to maintain real estate investment trust
status).

(e)                Consolidated Unencumbered Leverage Ratio. Permit the
Consolidated Unencumbered Leverage Ratio (expressed as a percentage), as of the
last day of any fiscal quarter of the Parent Guarantor, to be greater than 60%;
provided, however, that the Borrower may make a one-time election by delivering
written notice thereof to Administrative Agent upon which the Borrower may
permit such ratio to be as high as 65% for a period of up to two (2) consecutive
fiscal quarters immediately following a Material Acquisition.

(f)                Consolidated Secured Indebtedness. Permit the Consolidated
Secured Indebtedness Ratio (expressed as a percentage), as of the last day of
any fiscal quarter of the Parent Guarantor, to be greater than 40%.

-67-

 



(g)               Consolidated Unencumbered Interest Coverage Ratio. Permit the
Consolidated Unencumbered Interest Coverage Ratio, as of the last day of any
fiscal quarter of the Parent Guarantor, to be less than 1.75 to 1.00.

(h)               Consolidated Secured Recourse Indebtedness. Permit the
Consolidated Secured Recourse Indebtedness Ratio (expressed as a percentage), as
of the last day of any fiscal quarter of the Parent Guarantor, to be greater
than 10%.

7.11          Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly:

(a)                Amend, modify or change its Organization Documents in a
manner materially adverse to the Lenders; provided that, for avoidance of doubt,
it is agreed that any change to the Organization Documents of the Parent
Guarantor permitted by Section 7.04 shall be deemed not materially adverse to
the Lenders.

(b)                Make any material change in (i) accounting policies or
reporting practices, except as required by GAAP, FASB, the SEC or any other
regulatory body, or (ii) its fiscal year.

(c)                Without providing ten days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

7.12          Prepayments of Indebtedness.

No Loan Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, if a Default exists and is continuing or would be caused thereby,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except the prepayment of Loans in
accordance with the terms of this Agreement.

7.13          Stock Repurchases.

The Parent Guarantor shall not make any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, for the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any of its Equity Interests or any option, warrant or other right
to acquire any such Equity Interest other than the repurchase or redemption of
warrants (including in connection with the exchange or redemption of warrants
for common Equity Interests in the Parent Guarantor as contemplated by clause
(v) of the definition of “Consolidated EBITDA”) or stock in an aggregate amount
not to exceed $100,000,000 during the term of this Agreement.

-68-

 



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01          Events of Default.

Any of the following shall constitute an Event of Default:

(a)                Non-Payment. Any Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
three days after the same becomes due, any interest on any Loan, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

(b)                Specific Covenants. Any Loan Party fails to perform or
observe any term, covenant or agreement (i) contained in Section 6.05, 6.10,
6.11, 6.12 or 6.13 or Article VII, or any Guarantor fails to perform or observe
any term, covenant or agreement contained in the Guaranty or (ii) contained in
Section 6.01, 6.02 or 6.03 and such failure continues for ten Business Days; or

(c)                Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues unremedied for 30 days after the earlier of notice from the
Administrative Agent or the actual knowledge of a Responsible Officer of such
Loan Party; or

(d)                Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e)                Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), after the expiration of any
applicable grace period, in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, and after the expiration of any applicable
grace period, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such

-69-

 

Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Parent Guarantor or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Parent Guarantor or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Parent Guarantor or such Subsidiary as a result thereof is
greater than the Threshold Amount; or (iii) there occurs any “Event of Default”
under and as defined in the Revolving Credit Agreement; or

(f)                Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for 60 days, or an order for relief is entered in any such proceeding;
or

(g)               Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h)               Judgments. There is entered against a Loan Party or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)                 ERISA. (i) An ERISA Event occurs with respect to a Plan
which has resulted in liability of any Loan Party or any Subsidiary under Title
IV of ERISA to the Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

-70-

 



(j)                 Invalidity of Loan Documents. Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Loan Party denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any provision of any Loan Document; or

(k)                 Change of Control. There occurs any Change of Control.

8.02          Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)                declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(b)                exercise on behalf of itself, the Lenders all rights and
remedies available to it, the Lenders under the Loan Documents or applicable
Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Loan Party or any Subsidiary under the
Bankruptcy Code of the United States, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, without further act of the Administrative
Agent or any Lender.

8.03          Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.15 and 2.16, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and

-71-

 

amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and fees, premiums and scheduled periodic payments,
and any interest accrued thereon, due under any Swap Contract between any Loan
Party or any Subsidiary and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 7.03(c), ratably among the
Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) in
proportion to the respective amounts described in this clause Third held by
them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, (b) payment of breakage, termination or other payments,
and any interest accrued thereon, due under any Swap Contract between any Loan
Party or any Subsidiary and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 7.03(c) and (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party or
any Subsidiary and any Lender, or any Affiliate of a Lender, ratably among the
Lenders (and, in the case of such Swap Contracts and Treasury Management
Agreements, Affiliates of Lenders) in proportion to the respective amounts
described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full
(except contingent indemnification obligations for which a claim has not been
made), to the Borrower or as otherwise required by Law.

ARTICLE IX
ADMINISTRATIVE AGENT

9.01          Appointment and Authority.

Each of the Lenders hereby irrevocably appoints KeyBank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Parent Guarantor nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions other than with respect to Section 9.06.

9.02          Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or

-72-

 

other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

9.03          Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

(b)                shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

-73-

 



9.04          Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

9.05          Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06          Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower (unless
an Event of Default exists), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and

-74-

 

duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07          Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08          No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers other Persons listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

9.09          Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.08 and 10.04)
allowed in such judicial proceeding; and

-75-

 



(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10          Guaranty Matters.

(a)                The Lenders irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if (i)  such Person ceases to be a Subsidiary as
a result of a transaction permitted hereunder or (ii) in connection with a
transaction permitted pursuant to Section 7.04.

(b)               In addition, the Lenders irrevocably authorize the
Administrative Agent to, and the Administrative Agent shall, release any
Material Subsidiary that is a Guarantor from its obligations under the Guaranty
upon receipt by Administrative Agent of (i) a certification from the Parent
Guarantor that none of the Material Subsidiaries of the Parent Guarantor to be
released from the Guaranty have created, incurred, assumed or suffered to exist
or are otherwise liable with respect to (whether as a borrower, co-borrower,
guarantor or otherwise) any Indebtedness (including without limitation under any
Swap Contract), other than the Indebtedness under the Loan Documents and the
Revolving Credit Documents, and (ii) evidence that such Material Subsidiaries
shall be simultaneously released from the guaranty under the Revolving Credit
Agreement. For the avoidance of doubt, this Section 9.10(b) shall not permit or
result in any release of Parent Guarantor from the Guaranty, or limit the
provisions of Section 6.12.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

ARTICLE X
MISCELLANEOUS

10.01      Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective

-76-

 

unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
that

(a)                no such amendment, waiver or consent shall:

(i)               extend or increase the Commitment of a Lender without the
written consent of such Lender whose Commitment is being extended or increased
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);

(ii)               postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) without the written consent of each Lender entitled
to receive such payment;

(iii)              reduce the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (i) of the second to last paragraph
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of the Borrower to pay interest at the Default Rate or (B)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder;

(iv)              change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(v)               change any provision of this Section 10.01(a) or the
definition of “Required Lenders” or “Super Majority Lenders” without the written
consent of each Lender directly affected thereby; or

(vi)               (A) other than a release of the existing Parent Guarantor, if
applicable, in connection with a transaction permitted by the last sentence of
Section 7.04, release the Borrower or Parent Guarantor without the consent of
each Lender, or (B) except in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the value of
the Guaranty without the written consent of each Lender whose Obligations are
guarantied thereby, except to the extent such release is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone).

(b)               [Intentionally Omitted].

-77-

 



(c)                unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document.

(d)               unless also signed by Super Majority Lenders, amend or waive
Section 8.01(k) or the definition of Change of Control.

Notwithstanding anything to the contrary herein, (i) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (ii) each Lender is entitled to vote as such Lender sees
fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein and (iii) the Required Lenders shall determine whether or not to allow a
Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders, the Super Majority Lenders, the Required Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

10.02      Notices; Effectiveness; Electronic Communication.

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)                 if to any Loan Party or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)               if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

-78-

 



Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)               Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except

-79-

 

to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)               Change of Address, Etc. Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e)                Reliance by Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03      No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

-80-

 



Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [Intentionally Omitted], (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12) or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04      Expenses; Indemnity; Damage Waiver.

(a)                Costs and Expenses. The Loan Parties shall pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) [intentionally omitted] and (iii) all out of pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)               Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof) and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in

-81-

 

the case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c)                Reimbursement by Lenders. To the extent that the Loan Parties
for any reason fails to indefeasibly pay any amount required under subsection
(a) or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, a Loan Party shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

-82-

 



(e)                Payments. All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.

(f)                Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05      Payments Set Aside.

To the extent that any payment by or on behalf of a Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06      Successors and Assigns.

(a)                Successors and Assigns Generally. The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Parent Guarantor nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

-83-

 



(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans; provided
that any such assignment shall be subject to the following conditions:

(i)                 Minimum Amounts.

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

(A)             the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such

-84-

 

assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

(iv)             Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)               No Assignment to Certain Persons. No such assignment shall be
made (A) to a Loan Party or any of the Loan Party’s Affiliates or Subsidiaries
or (B) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

(vi)             Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and

-85-

 

circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c)                Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by each of the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

-86-

 



(e)                Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

10.07      Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than a Loan
Party. For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

-87-

 



Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08      Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining prior consent from the Administrative Agent, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09      Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

-88-

 



10.10      Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of an
originally executed counterpart of this Agreement.

10.11      Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.12      Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13      Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires
unanimous consent of all Lenders, the Super Majority Lenders or all Lenders
directly

-89-

 

affected thereby (as applicable) or (iv) any Lender is a Defaulting Lender or if
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided

(a)                the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b)               such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)                in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)               such assignment does not conflict with applicable Laws; and

(e)                in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination.

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans pursuant to this Section 10.13 shall nevertheless be effective without the
execution by such Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14      Governing Law; Jurisdiction; Etc.

(a)                GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)               SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,

-90-

 

FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)                WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)               SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15      Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)

-91-

 

CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16      No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers, are arm’s length commercial transactions between such Loan Party
and its Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) such Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent and the Arrangers
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for such Loan Party or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arrangers has any obligation to such Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Loan Party and its Affiliates, and neither the Administrative
Agent nor the Arrangers has any obligation to disclose any of such interests to
the Loan Party or its Affiliates. To the fullest extent permitted by law, each
of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17      Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

-92-

 



10.18      USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

ARTICLE XI
GUARANTY

11.01      The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with any Loan Party or any Subsidiary, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity by acceleration or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at stated maturity by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

11.02      Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantors

-93-

 

hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article XI until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a)               at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

(b)               any of the acts mentioned in any of the provisions of any of
the Loan Documents or other documents relating to the Obligations shall be done
or omitted;

(c)               the maturity of any of the Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(d)               any Lien granted to, or in favor of, the Administrative Agent
or any other holder of the Obligations as security for any of the Obligations
shall fail to attach or be perfected; or

(e)               any of the Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

11.03      Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and

-94-

 

expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.

11.04      Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.

11.05      Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 8.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 8.02) for purposes of Section 11.01 notwithstanding
any stay, injunction or other prohibition preventing such declaration (or
preventing the Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Obligations being deemed to have become automatically due and payable), the
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

11.06      Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

11.07      Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

[remainder of this page intentionally left blank]

 

 

 



-95-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

 



  RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership
      By: Retail Opportunity Investments GP, LLC, its general partner, a
Delaware limited liability company           By: /s/ Michael B. Haines     Name:
Michael B. Haines     Title: Chief Financial Officer

 

 

 

GUARANTOR:

 



  RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland corporation         By: /s/
Michael B. Haines   Name: Michael B. Haines   Title: Chief Financial Officer

 

 







 





 

 



ADMINISTRATIVE AGENT:

  KEYBANK NATIONAL ASSOCIATION, as Administrative Agent         By: /s/ James
Komperda   Name: James Komperda   Title: Vice President









 

 

 







 

 



LENDERS:

 



  KEYBANK NATIONAL ASSOCIATION, as a Lender         By: /s/ James Komperda  
Name: James Komperda   Title: Vice President

 



 



  U.S. BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ Michael Paris  
Name: Michael Paris   Title: Senior Vice President



 

 



  PNC BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ Nicholas Zitelli  
Name: Nicholas Zitelli   Title: Senior Vice President

 



 

  BANK OF AMERICA, N.A., as a Lender         By: /s/ Denis Kwan   Name Denis
Kwan   Title: Vice President



 



 

  BANK OF MONTREAL – CHICAGO BRANCH, as a Lender         By: /s/ Gwendolyn Gatz
  Name Gwendolyn Gatz   Title: Vice President

 

 

 

 

  CITIBANK, N.A., as a Lender         By: /s/ Michael Chlopak   Name: Michael
Chlopak   Title: Vice President

 



 



  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ David R.
Jablonowski   Name: David R. Jablonowski   Title: Senior Vice President



 

 



  JPMORGAN CHASE BANK. N.A., as a Lender         By: /s/ Christian Lunt   Name:
Christian Lunt   Title: Vice President

 



 

  ROYAL BANK OF CANADA, as a Lender         By: /s/ Joshua Freedman   Name
Joshua Freedman   Title: Authorized Signatory



 



 

  REGIONS BANK, as a Lender         By: /s/ Kyle D. Upton   Name Kyle D. Upton  
Title: Vice President

 

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ J. Derek
Evans   Name: J. Derek Evans   Title: Senior Vice President

 

 



  CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender         By: /s/ Frederick H.
Denecke   Name: Frederick H. Denecke   Title: Senior Vice President



 













 

 



 





 

 

Schedule 1.01

Part A

 

 

  Property Property Address City State Zip Code             1 Aurora Square
15501 Westminster Way N Shoreline WA 98133 2 Aurora Square II 15725 &
15801-15925 Westminster Way N Shoreline WA 98133 3 Bay Plaza 1420-1430 E Plaza
Blvd National City CA 91950 4 Canyon Crossing 5602-5622 - 176th Street E
Puyallup WA 98375 5 Canyon Park Shopping Center 22627 State Route 527 Bothell WA
98021 6 Cascade Summit Town Square 21000-22400 Salamo Rd West Linn OR 97068 7
Claremont Promenade 865 South Indian Hill Blvd Claremont CA 91711 8 Country Club
Gate 150 Country Club Gate Center Pacific Grove CA 93950 9 Country Club Village
9100 - 9150 Alcosta Blvd San Ramon CA 94583 10 Creekside Plaza 13409-13577 Poway
Rd Poway CA 92064 11 Crossroads Shopping Center 15600 NE 8th Street Bellevue WA
98008 12 Cypress Center West 4005-4197 Ball Road Cypress CA 90630 13 Desert
Springs Marketplace 74-880 Country Club Dr Palm Desert CA 92260 14 Diamond Bar
Town Center 1100-1188 S Diamond Bar Blvd Diamond Bar CA 91765 15 Divison
Crossing 16353 SE Division St Portland OR 97236 16 Euclid Plaza 901 Euclid Ave
National City CA 91950 17 Fallbrook Shopping Center 6633 Fallbrook Ave West
Hills CA 91307 18 Five Points Plaza 18501-18693 Main St Huntington Beach CA
92648 19 Gateway Shopping Center 3947 - 116th Street NE Marysville WA 98271 20
Gateway Village 3560-3660 Grand Ave Chino Hills CA 91709 21 Gateway Village I
3660 Grand Ave Chino Hills CA 91709 22 Gateway Village II 3626 Grand Ave Chino
Hills CA 91709 23 Glendora Shopping Center 103-157 W Alosta Ave Glendora CA
91740 24 Granada Shopping Center 1803-1951 Holmes St Livermore CA 94550 25 Green
Valley Station 3000 Green Valley Rd Cameron Park CA 95682 26 Halsey Crossing
1541 NE 181st Ave Gresham OR 97230 27 Happy Valley Town Center 15639-15899 SE
Sunnyside Rd Happy Valley OR 97086 28 Harbor Place 13220 Harbor Blvd Garden
Grove CA 92843 29 Hawks Prairie Shopping Center 1243-1555 Marvin Road NE Lacey
WA 98516 30 Hawthorne Crossings 4240-4380 Kearny Mesa Rd San Diego CA 92111 31
Heritage Market Center 6700 NE 162nd Ave Vancouver WA 98682

 

 

 



32 Hillsboro Market Center 849-899 NE 25th Ave Hillsboro OR 97124 33 Kress
Building, The 1423 - 3rd Avenue Seattle WA 98101 34 Lake Stevens, The Market at
8915-9009 Market Place NE Lake Stevens WA 98205 35 Marketplace Del Rio 3742
Mission Ave Oceanside CA 92054 36 Marlin Cove 1070 Foster City Blvd Foster City
CA 94404 37 Meridian Valley Plaza 13201-13304 SE 240th Street Kent WA 98042 38
Mills Shopping Center 10347 Folsom Blvd Rancho Cordova CA 95670 39 Morada Ranch
4255 E Morada Lane Stockton CA 95212 40 North Park Plaza 1702-1712 Oakland Road
San Jose CA 95131 41 Norwood Shopping Center 4201 Norwood Ave Sacramento CA
95838 42 Novato, The Village at 7514 Redwood Blvd Novato CA 94945 43 Paramount
Plaza 15713-15741 Downey Ave / 8433, 8455 Alondra Paramount CA 90723 44
Peninsula Marketplace 19021-19125 Goldenwest St Huntington Beach CA 92648 45
Pinole Vista Plaza 1500 Fitzgerald Dr Pinole CA 94564 46 Plaza de La Canada
635-663 Foothill Blvd La Canada Flintridge CA 91011 47 Pleasant Hill Marketplace
3250 Buskirk Ave Pleasant Hill CA 94523 48 Redondo Beach Plaza 4001 Inglewood
Ave Redondo Beach CA 90278 49 Renaissance Towne Centre 8895-8935 Towne Centre Dr
San Diego CA 92122 50 Robinwood Shopping Center 19121-19181 Willamette Drive
West Linn OR 97068 51 Round Hill Square Shopping Center 212 Elk Points Rd Zephyr
Cove NV 89448 52 Santa Ana Downtown Plaza 301-431 E First Street Santa Ana CA
92701 53 Seabridge Marketplace 1111-1267 S Victoria Ave Oxnard CA 93035 54
Sycamore Creek 11762-11950 De Palma Rd Corona CA 92883 55 Tigard Marketplace
13500-13600 SW Pacific Hwy Tigard OR 97223 56 Vancouver Market Center 5000 East
Fourth Plain Blvd Vancouver WA 98661 57 Wilsonville Old Town Square 30340 SW
Boones Ferry Rd Wilsonville OR 97070

 

•• Currently not included in UAP due to occupancy. Should return to UAP be end
of Q3.

 

Schedule 1.01

Part B

 

  Property Property Address City State Zip Code 1 Gateway Centre 21001 San Ramon
Valley Blvd San Ramon CA 94583 2 Jackson Square 215-261 West Jackson Street
Hayward CA 94544 3 Mission Foothill Marketplace 28715-28841 Los Alisos Blvd
Mission Viejo CA 92692 4 Moorpark Town Center 101 W Los Angeles Ave Moorpark CA
93021

 

 

 



5 Ontario Plaza 920-1070 N Mountain Ave Ontario CA 91762 6 Park Oaks Shopping
Center 1640 Moorpark Road Thousand Oaks CA 91360 7 Sunnyside Village Square
14800 SE Sunnyside Rd Clackamas OR 97015 8 Tigard Promenade 15410-15600 SW
Pacific Hwy Tigard OR 97224 9 Wilsonville Town Center 8229-8275 SW Wilsonville
Road Wilsonville OR 97070 10 Winston Manor 113-141 Hickey Blvd So San Francisco
CA 94080

 

 

 

 

 

 

 



Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

      Lender Commitment Applicable Percentage of Commitment KeyBank National
Association $25,000,000.00 8.333333333% U.S. Bank National Association
$25,000,000.00 8.333333333% PNC Bank, National Association $25,000,000.00
8.333333333% Bank of America, N.A. $25,000,000.00 8.333333333% Bank of Montreal
– Chicago Branch $25,000,000.00 8.333333333% Citibank, N.A. $25,000,000.00
8.333333333% JPMorgan Chase Bank, N.A. $25,000,000.00 8.333333333% Royal Bank of
Canada $25,000,000.00 8.333333333% Regions Bank $25,000,000.00 8.333333333%
Wells Fargo Bank, National Association $25,000,000.00 8.333333333% Capital One,
National Association $25,000,000.00 8.333333333% TOTAL $300,000,000.00
100.000000000%

 

 

 

 



Schedule 5.06

 

Retail Opportunity Investments Corp.

Litigation

 

 

No Material Litigation

 

 

 

 

 

 



Schedule 5.08

 

  Property Property Address City State Zip Code             1 Aurora Square
15501 Westminster Way N Shoreline WA 98133 2 Aurora Square II 15725 &
15801-15925 Westminster Way N Shoreline WA 98133 3 Bay Plaza 1420-1430 E Plaza
Blvd National City CA 91950 4 Bernardo Heights Plaza 15727-15731 Bernardo
Heights Pkwy San Diego CA 92128 5 Canyon Crossing 5602-5622 - 176th Street E
Puyallup WA 98375 6 Canyon Park Shopping Center 22627 State Route 527 Bothell WA
98021 7 Cascade Summit Town Square 21000-22400 Salamo Rd West Linn OR 97068 8
Claremont Promenade 865 South Indian Hill Blvd Claremont CA 91711 9 Country Club
Gate 150 Country Club Gate Center Pacific Grove CA 93950 10 Country Club Village
9100 - 9150 Alcosta Blvd San Ramon CA 94583 11 Creekside Plaza 13409-13577 Poway
Rd Poway CA 92064 12 Crossroads Shopping Center 15600 NE 8th Street Bellevue WA
98008 13 Cypress Center West 4005-4197 Ball Road Cypress CA 90630 14 Desert
Springs Marketplace 74-880 Country Club Dr Palm Desert CA 92260 15 Diamond Bar
Town Center 1100-1188 S Diamond Bar Blvd Diamond Bar CA 91765 16 Diamond Hills
Plaza 2825 S Diamond Bar Blvd Diamond Bar CA 91765 17 Divison Crossing 16353 SE
Division St Portland OR 97236 18 Euclid Plaza 901 Euclid Ave National City CA
91950 19 Fallbrook Shopping Center 6633 Fallbrook Ave West Hills CA 91307 20
Five Points Plaza 18501-18693 Main St Huntington Beach CA 92648 21 Gateway
Centre 21001 San Ramon Valley Blvd San Ramon CA 94583 22 Gateway Shopping Center
3947 - 116th Street NE Marysville WA 98271 23 Gateway Village 3560-3660 Grand
Ave Chino Hills CA 91709   Gateway Village I 3660 Grand Ave Chino Hills CA 91709
  Gateway Village II 3626 Grand Ave Chino Hills CA 91709   Gateway Village III
3560 Grand Ave Chino Hills CA 91709 24 Glendora Shopping Center 103-157 W Alosta
Ave Glendora CA 91740 25 Granada Shopping Center 1803-1951 Holmes St Livermore
CA 94550 26 Green Valley Station 3000 Green Valley Rd Cameron Park CA 95682 27
Halsey Crossing 1541 NE 181st Ave Gresham OR 97230 28 Happy Valley Town Center
15639-15899 SE Sunnyside Rd Happy Valley OR 97086 29 Harbor Place 13220 Harbor
Blvd Garden Grove CA 92843 30 Hawks Prairie Shopping Center 1243-1555 Marvin
Road NE Lacey WA 98516

 

 

 



31 Hawthorne Crossings 4240-4380 Kearny Mesa Rd San Diego CA 92111 32 Heritage
Market Center 6700 NE 162nd Ave Vancouver WA 98682 33 Hillsboro Market Center
849-899 NE 25th Ave Hillsboro OR 97124 34 Jackson Square 215-261 West Jackson
Street Hayward CA 94544 35 Kress Building, The 1423 - 3rd Avenue Seattle WA
98101 36 Lake Stevens, The Market at 8915-9009 Market Place NE Lake Stevens WA
98205 37 Marketplace Del Rio 3742 Mission Ave Oceanside CA 92054 38 Marlin Cove
1070 Foster City Blvd Foster City CA 94404 39 Meridian Valley Plaza 13201-13304
SE 240th Street Kent WA 98042 40 Mills Shopping Center 10347 Folsom Blvd Rancho
Cordova CA 95670 41 Mission Foothill Marketplace 28715-28841 Los Alisos Blvd
Mission Viejo CA 92692 42 Moorpark Town Center 101 W Los Angeles Ave Moorpark CA
93021 43 Morada Ranch 4255 E Morada Lane Stockton CA 95212 44 North Park Plaza
1702-1712 Oakland Road San Jose CA 95131 45 Norwood Shopping Center 4201 Norwood
Ave Sacramento CA 95838 46 Novato, The Village at 7514 Redwood Blvd Novato CA
94945 47 Ontario Plaza 920-1070 N Mountain Ave Ontario CA 91762 48 Paramount
Plaza 15713-15741 Downey Ave / 8433, 8455 Alondra Paramount CA 90723 49 Park
Oaks Shopping Center 1640 Moorpark Road Thousand Oaks CA 91360 50 Peninsula
Marketplace 19021-19125 Goldenwest St Huntington Beach CA 92648 51 Pinole Vista
Plaza 1500 Fitzgerald Dr Pinole CA 94564 52 Plaza de La Canada 635-663 Foothill
Blvd La Canada Flintridge CA 91011 53 Pleasant Hill Marketplace 3250 Buskirk Ave
Pleasant Hill CA 94523 54 Redondo Beach Plaza 4001 Inglewood Ave Redondo Beach
CA 90278 55 Renaissance Towne Centre 8895-8935 Towne Centre Dr San Diego CA
92122 56 Robinwood Shopping Center 19121-19181 Willamette Drive West Linn OR
97068 57 Round Hill Square Shopping Center 212 Elk Points Rd Zephyr Cove NV
89448 58 Santa Ana Downtown Plaza 301-431 E First Street Santa Ana CA 92701 59
Santa Teresa Village 7160 Santa Teresa Blvd San Jose CA 95139 60 Seabridge
Marketplace 1111-1267 S Victoria Ave Oxnard CA 93035 61 Sunnyside Village Square
14800 SE Sunnyside Rd Clackamas OR 97015 62 Sycamore Creek 11762-11950 De Palma
Rd Corona CA 92883 63 Tigard Marketplace 13500-13600 SW Pacific Hwy Tigard OR
97223 64 Tigard Promenade 15410-15600 SW Pacific Hwy Tigard OR 97224 65
Vancouver Market Center 5000 East Fourth Plain Blvd Vancouver WA 98661 66
Wilsonville Old Town Square 30340 SW Boones Ferry Rd Wilsonville OR 97070 67
Wilsonville Town Center 8229-8275 SW Wilsonville Road Wilsonville OR 97070 68
Winston Manor 113-141 Hickey Blvd So San Francisco CA 94080

 



 

 



 

  Property Property Address City State Zip Code 1 Gateway Centre 21001 San Ramon
Valley Blvd San Ramon CA 94583 2 Jackson Square 215-261 West Jackson Street
Hayward CA 94544 3 Mission Foothill Marketplace 28715-28841 Los Alisos Blvd
Mission Viejo CA 92692 4 Moorpark Town Center 101 W Los Angeles Ave Moorpark CA
93021 5 Ontario Plaza 920-1070 N Mountain Ave Ontario CA 91762 6 Park Oaks
Shopping Center 1640 Moorpark Road Thousand Oaks CA 91360 7 Sunnyside Village
Square 14800 SE Sunnyside Rd Clackamas OR 97015 8 Tigard Promenade 15410-15600
SW Pacific Hwy Tigard OR 97224 9 Wilsonville Town Center 8229-8275 SW
Wilsonville Road Wilsonville OR 97070 10 Winston Manor 113-141 Hickey Blvd So
San Francisco CA 94080

 

 

 



 

 

 

Schedule 5.13

 

     

Retail Opportunity Investments Corp.    

Schedule of Entities

September 4, 2015

  Note: Assets designated in bold italics have not yet closed as of the date of
this report







 

 



Jurisdiction Additional 　 Entity　 of Org. Qualification Assets 　Owner 　 　 　 　 　
　 　   GP LP (% Interest) (% Interest) Retail Opportunity Investments Corp. MD
NY, OR, WA, CA 　 Shareholders Retail Opportunity Investments GP, LLC DE 　 　
Retail Opportunity Investments Corp. Retail Opportunity Investments Partnership,
LP DE CA, OR 　 Retail  Retail Opportunity Opportunity  Investments GP, 
Investments LLC (1%) Corp. (99%) ROIC Washington, LLC DE WA Vancouver Market
Center, Crossroads 2nd Mortgage, Canyon Park Shopping Center, Hawks Prairie,
Gateway Shopping Center, Aurora Square, Meridian Valley Plaza, The Market at
Lake Stevens, Heritage Market Center, The Kress Building, Canyon Crossing,
Aurora II Retail Opportunity Investments Partnership, LP ROIC Oregon, LLC DE OR
Happy Valley Town Center, Wilsonville Old Town Square, Division Crossing, Halsey
Crossing, Cascade Summit Town Square, Tigard Marketplace, Wilsonville,
Sunnyside, Village Square, Tigard Promenade Retail Opportunity Investments
Partnership, LP ROIC California, LLC DE CA Sycamore Creek, Marketplace Del Rio,
Morada Ranch, Marlin Cove Shopping Center, The Village at Novato, Glendora
Shopping Center, Bay Plaza, Norwood Center, Pleasant Hill Marketplace, Claremont
Promenade, Desert Springs Marketplace, Mills Shopping Center, Green Valley
Station, Seabridge Marketplace, Harbor Place Center, Diamond Hills Plaze,
Hawthorne Crossing, Granada Shopping Center, Peninsula Marketplace, Country Club
Village, Plaza de la Canada, Gateway Village I, Gateway Village II, North Park
Plaza, Fallbrook Center, Moorepark Town Center, Mission Foothills Marketplace,
Euclid Plaza, Country Club Gate, Ontario Plaza, Winston Manor, Jackson Square,
Gateway Centre Retail Opportunity Investments Partnership, LP ROIC STV, LLC DE
CA Santa Teresa Village Retail Opportunity Investments Partnership, LP



 

 

 





ROIC Santa Ana, LLC DE CA Santa Ana Downtown Plaza Retail Opportunity
Investments Partnership, LP ROIC Pinole Vista, LLC DE CA Pinole Vista Plaza
Retail Opportunity Investments Partnership, LP ROIC Hillsboro, LLC DE OR
Hillsboro Market Center Retail Opportunity Investments Partnership, LP ROIC
Paramount Plaza, LLC DE CA Paramount Plaza Retail Opportunity Investments
Partnership, LP ROIC Phillips Ranch, LLC DE CA 　 Retail  　 Opportunity  MCC
Investments  Realty III, Partnership, LP  LLC (.03%) (99.97%) 　 ROIC Phillips
Ranch, TRS DE CA Manisa Note ROIC Phillips Ranch, LLC ROIC Cypress West, LLC DE
CA Cypress Center West Retail Opportunity Investments Partnership, LP ROIC
Zephyr Cove, LLC DE NV Round Hill Square Retail Opportunity Investments
Partnership, LP ROIC Gateway III, LLC DE CA Gateway Village III ROIC Gateway
Holding III, LLC ROIC Gateway Holding III, LLC DE CA ROIC Gateway III, LLC
Retail Opportunity Investments Partnership, LP ROIC Crossroads GP, LLC DE 　 100%
of GP Interest in Terranomics Crossroads Associates Retail Opportunity
Investments Partnership, LP ROIC Crossroads LP, LLC DE 　 100% of LP Interest in
Terranomics Crossroads Associates Retail Opportunity Investments Partnership, LP
Terranomics Crossroads Associates, LP CA WA The Crossroads Terranomics 
Terranomics Crossroads  Crossroads Associates GP  Associates Interest LP
Interest SARM Five Points Plaza, LLC WA CA Five Points Plaza Retail Opportunity
Investments Partnership, LP ROIC RTC, LLC DE CA Renaissance Towne Center ROIC
RTC  　 Holding I, LLC  ROIC RTC (50%) –  Holding II, Managing  LLC (50%) Member
　 ROIC RTC Holding I, LLC DE CA 50% Interest in ROIC RTC, LLC Retail Opportunity
Investments Partnership, LP ROIC RTC Holding II, LLC DE 　 50% Interest in ROIC
RTC, LLC Retail Opportunity Investments Partnership, LP ROIC DBTC, LLC DE CA
Diamond Bar Town Center Retail Opportunity Investments Partnership, LP ROIC BHP,
LLC DE CA Bernardo Heights Plaza ROIC BHP  　 Holding I, LLC  ROIC BHP (50%) – 
Holding II, Managing  LLC (50%) Member 　































 

 

 







            ROIC BHP Holding I, LLC DE CA 50% Interest in ROIC BHP, LLC Retail
Opportunity Investments Partnership, LP ROIC BHP Holding II, LLC DE CA 50%
Interest in ROIC BHP, LLC Retail Opportunity Investments Partnership, LP ROIC
Redondo Beach Plaza, LLC DE CA Redondo Beach Plaza Retail Opportunity
Investments Partnership, LP ROIC Robinwood, LLC DE CA Robinwood Shopping Center
Retail Opportunity Investments Partnership, LP ROIC Creekside Plaza, LLC DE CA
Creekside Plaza Retail Opportunity Investments Partnership, LP ROIC Park Oaks,
LLC DE CA Park Oaks Shopping Center Retail Opportunity Investments
Partnership, LP ROIC Diamond Hills Plaza, LLC DE CA Diamond Hills Plaza Retail
Opportunity Investments Partnership, LP



 

 



 

 

 







 

Schedule 7.01

 

Retail Opportunity Investments Corp.    

Liens

                Amount   Party to Transaction     Mortgage Notes Payable        
              Gateway Village III $ 7,218,000   ROIC Gateway III, LLC    
Bernardo Heights Plaza $ 8,493,000   ROIC BHP, LLC     Santa Teresa Village $
10,723,000   ROIC STV, LLC     Diamond Hills Plaza $ 35,500,000   ROIC Diamond
Hills Plaza, LLC                

 

 



 

 

Schedule 7.02

 



Retail Opportunity Investments Corp.    

Investments

                Amount   Party to Transaction     Investments in real property  
                    Paramount Plaza 18,140,000   ROIC Paramount Plaza, LLC    
Santa Ana Downtown Plaza 17,250,000   ROIC Santa Ana, LLC     Meridian Valley
Plaza 7,146,235   ROIC Washington, LLC     The Market at Lake Stevens 16,150,000
  ROIC Washington, LLC     Norwood Shopping Center 13,460,000   ROIC California,
LLC     Pleasant Hill Marketplace 13,650,000   ROIC California, LLC    
Vancouver Market Center 11,236,000   ROIC Washington, LLC     Happy Valley Town
Center 39,754,569   ROIC Oregon, LLC     Wilsonville Old Town Square 19,384,962
  ROIC Oregon, LLC     Cascade Summit Town Square 17,113,569   ROIC Oregon, LLC
    Heritage Market Center 20,047,339   ROIC Washington, LLC     Claremont
Center 7,300,000   ROIC California, LLC     Gateway Village I 10,837,612   ROIC
California, LLC     Gateway Village II 13,250,178   ROIC California, LLC    
Gateway Village III 9,912,210   ROIC Gateway III, LLC     Sycamore Creek
17,250,000   ROIC California, LLC     Pinole Vista 20,786,230   ROIC Pinole
Vista, LLC     Division Crossing 11,025,000   ROIC Oregon, LLC     Halsey
Crossing 7,025,000   ROIC Oregon, LLC     Marketplace Del Rio 35,700,000   ROIC
California, LLC     Desert Springs Marketplace 28,145,651   ROIC California, LLC
    Mills Shopping Center 18,024,349   ROIC California, LLC     Morada Ranch
23,750,000   ROIC California, LLC     Renaissance Towne Center 23,800,000   ROIC
RTC, LLC     Country Club Gate 22,750,000   ROIC California, LLC     Canyon Park
18,400,000   ROIC Washington, LLC     Hawks Prairie Shopping Center 22,200,000  
ROIC Washington, LLC     The Kress Building 29,500,000   ROIC Washington, LLC  
  Round Hill Square 22,000,000   ROIC Zephyr Cove, LLC     Hillsboro Market
Center 17,500,000   ROIC Hillsboro, LLC     Gateway Shopping Center 31,600,000  
ROIC Washington, LLC     Euclid Plaza 15,900,000   ROIC California, LLC    
Aurora Square 4,192,000   ROIC Washington, LLC     Marlin Cove Shopping Center
17,380,000   ROIC California, LLC     Seabridge Marketplace 19,091,000   ROIC
California, LLC     Green Valley Station 8,370,000   ROIC California, LLC    
The Village at Novato 10,500,000   ROIC California, LLC     Glendora Shopping
Center 14,850,000   ROIC California, LLC     Bay Plaza 21,600,000   ROIC
California, LLC     Santa Teresa Village 31,600,000   ROIC STV, LLC     Cypress
Center West 27,600,000   ROIC Cypress West, LLC     Redondo Beach Plaza
30,750,000   ROIC Redondo Beach Plaza, LLC     Harbor Place Center 27,750,000  
ROIC California, LLC     Bernardo Heights Plaza 12,400,000   ROIC BHP, LLC    
Diamond Bar Town Center 27,400,000   ROIC DBTC, LLC     Canyon Crossing
35,000,000   ROIC Washington, LLC     Diamond Hills Plaza 48,000,000   ROIC
California, LLC     Granada Shopping Center 17,500,000   ROIC California, LLC  
  Hawthorne Crossings 41,500,000   ROIC California, LLC     Robinwood Shopping
Center 14,150,000   ROIC Robinwood, LLC     Five Points Plaza 52,432,000   SARM
Five Points Plaza, LLC     Peninsula Marketplace 35,858,000   ROIC California,
LLC     Crossroads Shopping Center 87,112,000   Terranomics Crossroads
Associates, LP     Country Club Village-San Ramon 30,936,000   ROIC California,
LLC     Plaza de la Canada 34,808,000   ROIC California, LLC     Creekside Plaza
43,975,000   ROIC Creekside Plaza, LLC     Tigard Marketplace 25,125,000   ROIC
Oregon, LLC     North Park Plaza 27,750,000   ROIC California, LLC     Aurora
Square II 15,250,000   ROIC Washington, LLC     Fallbrook Center 210,000,000  
ROIC California, LLC     Wilsonville Town Center 35,100,000   ROIC Oregon, LLC  
  Moorpark Shopping Center 27,300,000   ROIC California, LLC     Mission
Foothill Marketplace 29,000,000   ROIC California, LLC     Park Oaks Shopping
Center 47,745,000   ROIC Park Oaks, LLC    


 



Ontario Plaza 31,000,000   ROIC California, LLC     Winston Manor 20,500,000  
ROIC California, LLC     Gateway Centre 42,500,000   ROIC California, LLC    
Jackson Square 32,500,000   ROIC California , LLC     Tigard Promenade
21,000,000   ROIC Oregon, LLC     Sunnyside Village 17,500,000   ROIC Oregon,
LLC    



 

 



 

 

 

Schedule 7.03

 

 

Retail Opportunity Investments Corp.    

Indebtedness

                        As of 30-Jun-15   Subsequent Events   At Closing   Party
to Transaction Mortgage Notes Payable                               Gateway
Village III 7,218,000       7,218,000   ROIC Gateway III, LLC Bernardo Heights
Plaza 8,493,000       8,493,000   ROIC BHP, LLC Santa Teresa Village 10,723,000
      10,723,000   ROIC STV, LLC Crossroads Shopping Center 48,145,000          
N/A Diamond Hills Plaza         35,500,000   ROIC Diamond Hills Plaza, LLC      
          Letters of Credit                               Hillsboro Market
Letter of Credit 150,000       150,000   Retail Opportunity Investments
Partnership, LP                 Senior Notes                              
Senior Notes Due 2023 250,000,000       250,000,000   Retail Opportunity
Investments Partnership, LP Senior Notes Due 2024 250,000,000       250,000,000
  Retail Opportunity Investments Partnership, LP                 Revolving
Credit Facility 286,000,000   29,000,000   315,000,000   Retail Opportunity
Investments Partnership, LP                                

 



 

 

 

Schedule 10.02

 

CERTAIN ADDRESSES FOR NOTICES

 

LOAN PARTIES:

 

8905 Towne Centre Drive, Suite #108

San Diego, CA 92122

Attention: Chief Financial Officer

Telephone: 858-677-0900

Telecopier: 858-408-3668

Electronic Mail: mhaines@roireit.net

 

- with a copy to -

 

Clifford Chance US LLP

31 West 52"d Street

New York, NY 10019

Attention: Jason P. Young, Esq.

Telephone: 212.878.8000

Telecopier: 212.878.8375

Electronic Mail: jason.young@cliffordchance.com

 

KEYBANK NATIONAL ASSOCIATION AS ADMINISTRATIVE AGENT AND L/C ISSUER:

 

Notices (including Payments and Requests for Extensions of Credit):

 

KeyBank National Association

1200 Abernathy Road

Suite 1550

Atlanta, GA 30328

Attention: Wolsley E. Grannum

Telephone: 770.510.2136

Telecopier: 770.510.2197

Electronic Mail: Wolsley_E_Grannum@KeyBank.com

 

- with a copy to -

 

KeyBank National Association 1200 Abernathy Road

Suite 1550

Atlanta, GA 30328

Attention: James K. Komperda

Telephone: 770.510.2160

Telecopier: 770.510.2195

Electronic Mail: James_K_Komperda@KeyBank.com



 

 





Exhibit 1.01

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Loan Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.



1. Assignor: ________________________________________     2. Assignee:
________________________________________   [and is an Affiliate/Approved Fund of
[identify Lender]]     3. Borrower: Retail Opportunity Investments Partnership,
LP,   a Delaware limited partnership     4. Administrative Agent: KeyBank
National Association,   as the administrative agent under the Loan Agreement    
5. Loan Agreement: Term Loan Agreement dated as of September 29, 2015 (as  
amended, modified, supplemented or extended from time to time, the “Loan  
Agreement”) among the Borrower, the Guarantors, the Lenders from time to time  
party thereto and KeyBank National Association, as Administrative Agent.     6.
Assigned Interest:





 

 



Aggregate Amount of Loans for All Lenders* Amount of Loan Assigned* Percentage
Assigned of Aggregate Amount of Loans[1] $ $ % $ $ % $ $ %

 

[7. Trade Date: ______________][2]

 

Effective Date: _____________ ___, 201___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR: [NAME OF ASSIGNOR]          
By:________________________________________   Name:   Title:         ASSIGNEE:
[NAME OF ASSIGNEE]       By:________________________________________       Name:
  Title:



 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

[1] Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

[2] To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 



[Consented to and][3] Accepted:

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:________________________________________
Name:
Title:

[Consented to:][4]

RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP,

a Delaware limited partnership

 

By:Retail Opportunity Investments GP, LLC,

a Delaware limited liability company,

its general partner

By:________________________________________
Name:
Title:



--------------------------------------------------------------------------------



[3] To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.

[4] To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.

 

 



Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1.                  Representations and Warranties.

1.1              Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2              Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets the requirements to be an assignee under Section 10.06(b) of the Loan
Agreement (subject to such consents, if any, as may be required under Section
10.06(b)(iii) of the Loan Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Loan Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

 



2.                  Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

3.                  General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

 

 



 

 

 

Exhibit 2.02

FORM OF LOAN NOTICE

Date: __________, 201__

To: KeyBank National Association, as Administrative Agent

Re:Term Loan Agreement dated as of September 29, 2015 (as amended, modified,
supplemented or extended from time to time, the “Loan Agreement”) among Retail
Opportunity Investments Partnership, LP, a Delaware limited partnership (the
“Borrower”), the Guarantors, the Lenders from time to time party thereto and
KeyBank National Association, as Administrative Agent. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Loan
Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

[ ]     A borrowing of Term Loans

[ ]     A conversion or continuation of Term Loans

1.      On _______________, 201__ (which is a Business Day).

2.      In the amount of $__________.

3.      Comprised of ______________ (Type of Loan requested).

4.      For Eurodollar Rate Loans: with an Interest Period of __________ months.

In connection with any borrowing, the Borrower hereby represents and warrants
that (a) after giving effect to any borrowing, the Total Outstandings shall not
exceed the Aggregate Commitments (b) the representations and warranties of the
Borrower and each other Loan Party contained in Article V of the Loan Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, are true and correct in
all material respects on and as of the date of such borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that the representations and warranties contained
in subsection (a) of Section 5.05 of the Loan Agreement shall be deemed to refer
to the most recent statements furnished pursuant to subsection (a) of
Section 6.01 of the Loan Agreement, (c) no Default or Event of Default shall
exist or would result from such borrowing or from the application of the
proceeds thereof and (d) to the best knowledge of the Borrower, after giving
effect to such borrowing, the Parent Guarantor and its Subsidiaries are in
compliance with the financial covenants in Section 7.10 of the Loan Agreement as
of the date hereof.

 

 



RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership

By:Retail Opportunity Investments GP, LLC, a Delaware limited liability company,
its general partner

By:________________________________________
Name:
Title:

 



 

 



Exhibit 2.10

FORM OF NOTE

Dated: _________ ___, ____

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Loan Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Term Loan Agreement dated as of September 29, 2015
(as amended, modified, supplemented or extended from time to time, the “Loan
Agreement”) among the Borrower, the Guarantors, the Lenders from time to time
party thereto and KeyBank National Association, as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Loan Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Loan Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Loan Agreement.

This Note is one of the Notes referred to in the Loan Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Loan Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Loan Agreement. Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

 

 



RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership

By:Retail Opportunity Investments GP, LLC, a Delaware limited liability company,
its general partner

By: ______________________________________________________________
Name:
Title:



 

 



Exhibit 6.02

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________, 201__

To:KeyBank National Association, as Administrative Agent

Re:Term Loan Agreement dated as of September 29, 2015 (as amended, modified,
supplemented or extended from time to time, the “Loan Agreement”) among Retail
Opportunity Investments Partnership, LP, a Delaware limited partnership (the
“Borrower”), the Guarantors, the Lenders from time to time party thereto and
KeyBank National Association, as Administrative Agent. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Loan
Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Borrower, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:

[Use following paragraph 1 for the fiscal year end financial statements:]

[1. Attached hereto as Schedule 1 are the year end audited consolidated
financial statements required by Section 6.01(a) of the Loan Agreement for the
fiscal year of the Parent Guarantor and its Subsidiaries ended as of the above
date, together with the report and opinion of an independent certified public
accountant required by such section.]

[Use following paragraph 1 for fiscal quarter end financial statements:]

[1. Attached hereto as Schedule 1 are the unaudited consolidated financial
statements required by Section 6.01(b) of the Loan Agreement for the fiscal
quarter of the Parent Guarantor and its Subsidiaries ended as of the above date.
Such financial statements fairly present the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year end audit adjustments and the absence of footnotes.]

2. The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Borrower during the
accounting period covered by the attached financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such

 

 

fiscal period the Borrower performed and observed all its obligations under the
Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it and no Default exists.]

[or:]

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. Set forth on Schedule 2 are calculations of the financial covenants set forth
in Section 7.10 of the Loan Agreement and such calculations are true and
accurate on and as of the date of this Certificate.

5. Attached hereto as Schedule 3 are current operating statements and rent rolls
for each UAP Property.

6. [Set forth on Schedule 4 hereto is an update of Schedule 5.08.] or [There
have been no changes to Schedule 5.08 since the most recent Schedule 5.08
delivered to the Administrative Agent.]

7. [Set forth on Schedule 5 hereto is an update of Schedule 5.13.] or [There
have been no changes to Schedule 5.13 since the most recent Schedule 5.13
delivered to the Administrative Agent.]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 201__.

RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership

By:Retail Opportunity Investments GP, LLC,
a Delaware limited liability company,
its general partner

By: ________________________________________
Name:
Title:



 

 

Schedule 2 to Compliance Certificate

1.            Consolidated Tangible Net Worth   (a)                Consolidated
Tangible Net Worth as of financial statement date $_______________
(b)               net cash proceeds from issuance and sale of Equity Interests
of Parent Guarantor after the September 30, 2014 $_______________ [clause (a)
must exceed the sum of $850,000,000 plus 80% of clause (b)]  
2.           Consolidated Fixed Charge Coverage Ratio   (a)               
Consolidated EBITDA for most recent fiscal quarter $_______________
(b)               clause (a) multiplied by 4 $_______________ (c)               
Consolidated Fixed Charges for most recent fiscal quarter $_______________
(d)               clause (c) multiplied by 4 $_______________ (e)               
Consolidated Fixed Charge Coverage Ratio [clause (b) divided by clause (d)]
__________ to 1.0 [clause (e) must be 1.50 to 1.0 or greater]  
3.           Consolidated Leverage Ratio   (a)                Consolidated
Funded Indebtedness as of financial statement date $_______________
(b)               Consolidated Total Asset Value as of financial statement date
$_______________ (c)                Consolidated Leverage Ratio [clause (a)
divided by clause (b)] _______________% [clause (c) must be less than or equal
to 60%, subject to increase to an amount less than or equal to 65% in accordance
with terms of Loan Agreement]  



 

 

 

4.            Distributions   (a)                Distributions during the prior
four fiscal quarter period $_______________ (b)               Funds From
Operations for prior four fiscal quarter period $_______________ [clause (a)
must not exceed 95% of clause (b) unless evidence is provided that it is
necessary to do so to maintain REIT status]   5.             Consolidated
Unencumbered Leverage Ratio   (a)                Consolidated Unsecured
Indebtedness as of financial  statement date $_______________ (b)              
Unencumbered Asset Pool Value as of financial statement date $_______________
(c)                Consolidated Unencumbered Leverage Ratio [clause (a) divided
by clause (b)] __________% [clause (c) must be less than or equal to 60%,
subject to increase to an amount less than or equal to 65% in accordance with
terms of Loan Agreement]   6.             Consolidated Secured Indebtedness
Ratio   (a)                Consolidated Secured Indebtedness as of financial
statement date $_______________ (b)               Consolidated Total Asset Value
as of financial  statement date $_______________ (c)                Consolidated
Secured Indebtedness Ratio [clause (a) divided by clause  (b)] __________%
[clause (c) must be less than or equal to 40%]   7.             Consolidated
Unencumbered Interest Coverage Ratio   (a)               Adjusted Net Operating
Income of the UAP Properties for most recent fiscal quarter $_______________
(b)               clause (a) multiplied by four (4) $_______________
(c)               Consolidated Interest Expense associated with Consolidated
Unsecured Indebtedness for most recent fiscal quarter $_______________



 

 

 

(d)               clause (c) multiplied times four (4) $_______________
(e)                Consolidated Unencumbered Interest Coverage Ratio __________
to 1.0 [clause (c) must be 1.75 to 1.00 or greater]  
8.             Consolidated Secured Recourse Indebtedness Ratio  
(a)                Consolidated Secured Recourse Indebtedness as of financial
statement date $_______________ (b)               Consolidated Total Asset Value
as of financial  statement date $_______________ (c)                Consolidated
Secured Recourse Indebtedness Ratio [clause (a) divided by clause  (b)]
__________% [clause (c) must be less than or equal to 10%]  
9.            Permitted Investments   (a)                Investments in
unimproved land $_______________ (b)               Consolidated Total Asset
Value as of financial statement date $_______________ (c)                Clause
(a) divided by clause (b) __________% [clause (c) must be less than 5% of Total
Asset Value]   (d)               Investments in:   (i)                
unimproved land holdings $_______________ (ii)               non-income
producing Real Property Assets $_______________ (iii)             construction
in progress $_______________ (iv)             partnerships or joint ventures
$_______________ (v)               mortgage loans $_______________
(e)                The sum of clauses (d)(i)-(v) divided by clause (b)
__________% [clause (e) must be less than 25% of Total Asset Value]  

 



 

 

 

Schedule 4 to Compliance Certificate

[Update of Schedule 5.08, if applicable]

 

 

 



 

 

 

Schedule 5 to Compliance Certificate

[Update of Schedule 5.13, if applicable]

 

 

 



 

 

 

Exhibit 6.12

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 201__ is by and
between __________, a __________ (the “New Subsidiary”), and KeyBank National
Association, in its capacity as Administrative Agent under that certain Term
Loan Agreement dated as of September 29, 2015 (as amended, modified,
supplemented or extended from time to time, the “Loan Agreement”) among Retail
Opportunity Investments Partnership, LP, a Delaware limited partnership (the
“Borrower”), the Guarantors, the Lenders from time to time party thereto and
KeyBank National Association, as Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Loan Agreement.

The Loan Parties are required by Section 6.12 of the Loan Agreement to cause
each Material Subsidiary to become a “Guarantor” thereunder. Accordingly, the
New Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Lenders and the other holders of the Obligations:

1.                  The New Subsidiary hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the New Subsidiary will be deemed to
be a party to the Loan Agreement and a “Guarantor” for all purposes of the Loan
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Loan Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Loan Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary hereby jointly and severally, together with the other Guarantors,
guarantees to the Lenders, each Affiliate of a Lender that enters into a Swap
Contract or Treasury Management Agreement with any Loan Party or any Subsidiary
and the Administrative Agent, as provided in Article XI of the Loan Agreement,
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof.

2.                  The New Subsidiary hereby represents and warrants to the
Administrative Agent and the Lenders that:

(a)                The New Subsidiary’s exact legal name and state of formation
are as set forth on the signature pages hereto.

(b)               The New Subsidiary’s taxpayer identification number and
organization number are set forth on Schedule 1 hereto.

(c)                Other than as set forth on Schedule 2 hereto, the New
Subsidiary has not changed its legal name, changed its state of formation, been
party to a merger, consolidation or other change in structure in the five years
preceding the date hereof.

 

 



(d)               Schedule 3 hereto lists all Real Property Assets that are
owned or leased by the New Subsidiary as of the date hereof.

(e)                Schedule 4 hereto lists each Subsidiary of the New
Subsidiary, together with (i) jurisdiction of formation, (ii) number of shares
of each class of Equity Interests outstanding and (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the New
Subsidiary of such Equity Interests.

3.                  The address of the New Subsidiary for purposes of all
notices and other communications is the address designated for all Loan Parties
on Schedule 10.02 to the Loan Agreement or such other address as the New
Subsidiary may from time to time notify the Administrative Agent in writing.

4.                  This Agreement may be executed in multiple counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract.

5.                  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 



 

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, for the benefit of the Administrative
Agent, the Lenders and the other holders of the Obligations, and has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

[NEW SUBSIDIARY]

By: _____________________________
Name:
Title:

Acknowledged and accepted:

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By: __________________________________
Name:
Title:



 

 

Schedule 1

Taxpayer Identification Number; Organizational Number

 

 

 



 

 

 

Schedule 2

Changes in Legal Name or State of Formation;
Mergers, Consolidations and other Changes in Structure

 

 

 



 

 

 

Schedule 3

Real Property Assets

 

 

 



 

 

 

Schedule 4

Equity Interests

 

 



